Exhibit 10.1










U.S. $75,000,000
364-DAY CREDIT AGREEMENT
Dated as of August 31, 2016
among
PINNACLE WEST CAPITAL CORPORATION,
as Borrower,


THE LENDERS PARTY HERETO,


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Agent and as Issuing Bank, and


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent














THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Book Runners









--------------------------------------------------------------------------------





TABLE OF CONTENTS


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


Section 1.01
Certain Defined Terms
1


Section 1.02
Other Interpretive Provisions
15


Section 1.03
Accounting Terms
16


Section 1.04
Rounding
16


Section 1.05
Times of Day
16





ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND
LETTERS OF CREDIT


Section 2.01
The Revolving Advances and Letters of Credit.
16


Section 2.02
Making the Revolving Advances.
17


Section 2.03
Letters of Credit.
18


Section 2.03A
Swingline Advances.
25


Section 2.04
Fees.
27


Section 2.05
Optional Termination or Reduction of the Commitments.
28


Section 2.06
Repayment of Advances
28


Section 2.07
Interest on Advances.
28


Section 2.08
Interest Rate Determination.
29


Section 2.09
Optional Conversion of Revolving Advances
30


Section 2.10
Prepayments of Advances.
31


Section 2.11
Increased Costs.
31


Section 2.12
Illegality
33


Section 2.13
Payments and Computations.
33


Section 2.14
Taxes.
34


Section 2.15
Sharing of Payments, Etc
38


Section 2.16
Evidence of Debt.
38


Section 2.17
Use of Proceeds
39


Section 2.18
Reserved
39


Section 2.19
Affected Lenders
39


Section 2.20
Replacement of Lenders
40


Section 2.21
Reserved
41












--------------------------------------------------------------------------------




ARTICLE III

CONDITIONS PRECEDENT
Section 3.01
Conditions Precedent to Effectiveness
41


Section 3.02
Conditions Precedent to Each Credit Extension
42


Section 3.03
Determinations Under Section 3.01
43



ARTICLE IV

REPRESENTATIONS AND WARRANTIES
Section 4.01
Representations and Warranties of the Borrower
43



ARTICLE V

COVENANTS OF THE BORROWER
Section 5.01
Affirmative Covenants
47


Section 5.02
Negative Covenants
50


Section 5.03
Financial Covenant
51



ARTICLE VI

EVENTS OF DEFAULT
Section 6.01
Events of Default
51


Section 6.02
Actions in Respect of Letters of Credit upon Default
53





ARTICLE VII

THE AGENT
Section 7.01
Appointment and Authority
53


Section 7.02
Rights as a Lender
53


Section 7.03
Exculpatory Provisions
54


Section 7.04
Reliance by Agent
54


Section 7.05
Delegation of Duties
55


Section 7.06
Resignation of Agent
55


Section 7.07
Non-Reliance on Agent and Other Lenders
55


Section 7.08
No Other Duties, Etc
55


Section 7.09
Issuing Banks
56










--------------------------------------------------------------------------------




ARTICLE VIII

MISCELLANEOUS
Section 8.01
Amendments, Etc
56


Section 8.02
Notices, Etc.
57


Section 8.03
No Waiver; Cumulative Remedies; Enforcement
58


Section 8.04
Costs and Expenses; Indemnity; Damage Waiver.
59


Section 8.05
Right of Set-off
61


Section 8.06
Effectiveness; Binding Effect
61


Section 8.07
Successors and Assigns.
61


Section 8.08
Confidentiality
65


Section 8.09
Governing Law
65


Section 8.10
Counterparts; Integration;
65


Section 8.11
Jurisdiction, Etc.
65


Section 8.12
Payments Set Aside
66


Section 8.13
Patriot Act
66


Section 8.14
Waiver of Jury Trial
66


Section 8.15
No Advisory or Fiduciary Responsibility
66


Section 8.16
Survival of Representations and Warranties
67


Section 8.17
Severability
67


Section 8.18
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
67





Schedules


Schedule 1.01 Commitments and Ratable Shares
Schedule 4.01(j) Subsidiaries
Schedule 4.01(k) Existing Indebtedness
Schedule 8.02 Certain Address for Notices


Exhibits


Exhibit A Form of Note
Exhibit B Form of Notice of Borrowing
Exhibit C Form of Assignment and Assumption













--------------------------------------------------------------------------------






364-DAY CREDIT AGREEMENT


Dated as of August 31, 2016


PINNACLE WEST CAPITAL CORPORATION, an Arizona corporation (the “Borrower”), the
banks, financial institutions and other institutional lenders (the “Initial
Lenders”) and the initial issuing bank (the “Initial Issuing Bank”) listed on
the signature pages hereof, the other Lenders (as hereinafter defined), THE BANK
OF TOKYO-MITSUBISHI UFJ, LTD., as Agent for the Lenders and JPMORGAN CHASE BANK,
N.A., as Syndication Agent, agree as follows:


The Borrower has requested that the Lenders provide a revolving credit facility
for the purposes set forth herein, and the Lenders are willing to do so on the
terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


Section 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:
“4C Sub” means 4C Acquisition, LLC, a Subsidiary of the Borrower formed to
acquire from El Paso Electric Company and temporarily own a 7% ownership
interest in Units 4 and 5 of the Four Corners Power Plant located near
Farmington, New Mexico.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advance” means a Revolving Advance or a Swingline Advance.
“Affected Lender” means any Lender, as reasonably determined by the Agent or if
the Agent is the Affected Lender, by the Required Lenders, that (a) has failed
to (i) fund all or any portion of any Revolving Advance within three (3)
Business Days of the date such Revolving Advances were required to be funded
hereunder unless such Lender notifies the Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in writing) has
not been satisfied, or (ii) pay to the Agent, any Issuing Bank, the Swingline
Lender, if any, or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit and
funding obligations in respect of Swingline Advances) within three (3) Business
Days of the date when due, (b) has notified the Borrower, the Agent, any Issuing
Bank or any Lender in writing of its intention not to fund any Revolving Advance
or any of its other funding obligations under this Agreement, (c) has failed,
within three Business Days after written request by the Agent, or if the Agent
is the Affected Lender,


1



--------------------------------------------------------------------------------




by the Required Lenders, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Revolving Advances and
other funding obligations under this Agreement, (d) shall (or whose parent
company shall) generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or shall have had any
proceeding instituted by or against such Lender (or its parent company) seeking
to adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian for it or for any substantial part of
its property and, in the case of any such proceeding instituted against it (but
not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 30 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian for, it or for any substantial part of
its property) shall occur, or shall take (or whose parent company shall take)
any corporate action to authorize any of the actions set forth above in this
subsection (d) or (e) has become the subject of a Bail-In Action, provided that
a Lender shall not be deemed to be an Affected Lender solely by virtue of the
ownership or acquisition of any equity interest in any Lender or any Person that
directly or indirectly controls such Lender by a Governmental Authority or an
instrumentality thereof.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.
“Agent” means The Bank of Tokyo-Mitsubishi UFJ, Ltd. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Agent’s Account” means the account of the Agent designated on Schedule 8.02
under the heading “Agent’s Account” or such other account as the Agent may
designate to the Lenders and the Borrower from time to time.
“Agent’s Office” means the Agent’s address and, as appropriate, the Agent’s
Account, or such other address or account as the Agent may from time to time
notify the Borrower and the Lenders.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.


2



--------------------------------------------------------------------------------




“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Rate” means, from time to time, (i) with respect to Eurodollar Rate
Advances, 0.80% per annum, (ii) with respect to Base Rate Advances, 0.00% per
annum, and (iii) with respect to commitment fees hereunder, 0.125% per annum.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of any entity that
administers or manages a Lender.
“APS” means Arizona Public Service Company, an Arizona corporation.
“Arrangers” means, collectively, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and
JPMorgan Chase Bank, N.A.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.
“Authorized Officer” means the chairman of the board, chief executive officer,
chief operating officer, chief financial officer, chief accounting officer,
president, any vice president, treasurer, controller or any assistant treasurer
of the Borrower.
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of:
(a)    the rate of interest in effect for such day as publicly announced from
time to time by the Agent as its “prime rate”;
(b)    the Federal Funds Rate plus 0.50%; and
(c)    an amount equal to (i) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus (ii) 1%;


3



--------------------------------------------------------------------------------




provided that, if the Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Base Rate Advance” means a Revolving Advance that bears interest as provided in
Section 2.07(a)(i).
“Borrower” has the meaning given to such term in the introductory paragraph
hereof.
“Borrower Information” has the meaning specified in Section 8.08.
“Borrowing” means (a) a borrowing consisting of simultaneous Revolving Advances
of the same Type made by each of the Lenders pursuant to Section 2.01(a)or (b)
Swingline Advances.
“Business Day” means a day of the year on which banks are not required or
authorized by Law to close in New York City or Phoenix, Arizona and, if the
applicable Business Day relates to any Advance in which interest is calculated
by reference to the Eurodollar Rate, on which dealings are carried on in the
London interbank market.
“Capital Lease Obligations” means as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on the balance
sheet of such Person under GAAP and, for the purposes of this Agreement, the
amount of such obligations shall be the capitalized amount thereof, determined
in accordance with GAAP.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any Law, (b) any change in any Law or in
the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed a
“Change in Law” regardless of the date enacted, adopted, issued or implemented.


“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Indebtedness” means, at any date, the Indebtedness of the Borrower
and its Consolidated Subsidiaries determined on a Consolidated basis as of such
date; provided, however, that so long as the creditors of the VIE Lessor Trusts
have no recourse to the assets of APS,


4



--------------------------------------------------------------------------------




“Consolidated Indebtedness” shall not include any Indebtedness or other
obligations of the VIE Lessor Trusts.
“Consolidated Net Worth” means, at any date, the sum as of such date of (a) the
par value (or value stated on the books of the Borrower) of all classes of
capital stock of the Borrower and its Subsidiaries, excluding the Borrower’s
capital stock owned by the Borrower and/or its Subsidiaries, plus (or minus in
the case of a surplus deficit) (b) the amount of the Consolidated surplus,
whether capital or earned, of the Borrower, determined in accordance with GAAP
as of the end of the most recent calendar month (excluding the effect on the
Borrower’s accumulated other comprehensive income/loss of the ongoing
application of Accounting Standards Codification Topic 815).
“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be Consolidated with those of the Borrower on its
Consolidated financial statements if such financial statements were prepared as
of such date; provided that in no event will Consolidated Subsidiaries include
the VIE Lessor Trusts.
“Controlled Affiliate” has the meaning specified in Section 4.01(n).
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Advances of one Type into Revolving Advances of the other Type pursuant to
Section 2.08, Section 2.09 or Section 2.12.
“Credit Extension” means each of the following: (a) a Borrowing and (b) the
issuance of a Letter of Credit.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Dollars” or “$” means dollars of the United States of America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country


5



--------------------------------------------------------------------------------




which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii) and Section 8.07(b)(v) (subject to such
consents, if any, as may be required under Section 8.07(b)(iii)).
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment and relating to any Environmental Law, including, without
limitation, (a) by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any Governmental
Authority or any third party for damages, contribution, indemnification, cost
recovery, compensation or injunctive relief.
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, natural resources or, to the extent relating to exposure to
Hazardous Materials, human health or safety, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of


6



--------------------------------------------------------------------------------




ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Agent.
“Eurodollar Rate” means for any Interest Period as to any Eurodollar Rate
Advance, (i) the rate per annum determined by the Agent to be the offered rate
which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Agent to be the offered
rate on such other page or other service which displays the LIBO Rate for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; provided that if LIBO Rates are quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate; and
provided, further, that if any such rate determined pursuant to this definition
is below zero, the Eurodollar Rate will be deemed to be zero.
“Eurodollar Rate Advance” means a Revolving Advance that bears interest at a
rate based on the Eurodollar Rate (other than a Base Rate Advance bearing
interest at a rate based on the Eurodollar Rate).
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Taxes” means, with respect to the Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) Taxes imposed on or measured by its
overall net income (however denominated), and franchise Taxes imposed on it (in
lieu of net income Taxes), by the United States of America or the jurisdiction
(or any political subdivision thereof) under the Laws of which such recipient is
organized or does business or in which its principal office is located or, in
the case of any Lender,


7



--------------------------------------------------------------------------------




in which its Applicable Lending Office is located, (b) any branch profits Taxes
imposed by the United States of America or any similar Tax imposed by any other
jurisdiction in which the Borrower is located, (c) any backup withholding Tax
that is required by the Internal Revenue Code to be withheld from amounts
payable to a Lender that has failed to comply with clause (A) of Section
2.14(e)(ii), (d) in the case of a Foreign Lender (other than as agreed to
between any assignee and the Borrower pursuant to a request by the Borrower
under Section 2.20), any United States of America withholding Tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Applicable Lending Office) or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with clause (B) of Section 2.14(e)(ii), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Applicable Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 2.14(a)(i) or (ii) and (v) any United States withholding Tax
imposed by FATCA.
“Executive Order” has the meaning specified in Section 4.01(p).
“FATCA” means Section 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Agent on such
day on such transactions as determined by the Agent, and (c) solely for purposes
for determining the Money Market Rate, any such other publication or means of
determining the rate for federal funds as agreed to between the Borrower and
Swingline Lender; provided further, that if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Fee Letters” means (a) the agent fee letter from The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Agent, relating to certain fees payable by the Borrower to The
Bank of Tokyo-Mitsubishi UFJ, Ltd. (including in its capacity as the Initial
Issuing Bank) in respect of the transactions contemplated by this Agreement and
(b) any letter between the Borrower and any Issuing Bank other than the Initial
Issuing Bank relating to certain fees payable to such Issuing Bank in its
capacity as such, each as amended, modified, restated or supplemented from time
to time.


8



--------------------------------------------------------------------------------




“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of an Issuing Bank or a
Swingline Lender). For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“Four Corners Acquisition” means the acquisition by APS from Southern California
Edison Company (“SCE”) of SCE’s interests in Units 4 and 5 of the Four Corners
Power Plant near Farmington, New Mexico, pursuant to the Purchase and Sale
Agreement, dated as of November 8, 2010, by and between SCE and APS.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” has the meaning specified in Section 1.03.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).


“Government Official” shall mean (a) an executive, official, employee or agent
of a governmental department, agency or instrumentality, (b) a director,
officer, employee or agent of a wholly or partially government-owned or
-controlled company or business, (c) a political party or official thereof, or
candidate for political office or (d) an executive, official, employee or agent
of a public international organization (e.g., the International Monetary Fund or
the World Bank).


“Guarantee” means as to any Person, any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness of any other
Person or in any manner providing for the payment of any Indebtedness of any
other Person or otherwise protecting the holder of such Indebtedness against
loss (whether by virtue of partnership arrangements, agreements to keep well, to
purchase assets, goods, securities or services, or to take-or-pay or otherwise),
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business. The term “Guarantee” used as a
verb has a corresponding meaning.
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.


9



--------------------------------------------------------------------------------




“Hedge Agreement” means any interest rate swap, cap or collar agreement,
interest rate future or option contract, currency swap agreement, currency
future or option contract, commodity future or option contract, commodity
forward contract or other similar agreement.
“Indebtedness” means as to any Person at any date (without duplication):
(a) indebtedness created, issued, incurred or assumed by such Person for
borrowed money or evidenced by bonds, debentures, notes or similar instruments;
(b) all obligations of such Person to pay the deferred purchase price of
property or services, excluding, however, trade accounts payable (other than for
borrowed money) arising in, and accrued expenses incurred in, the ordinary
course of business of such Person so long as such trade accounts payable are
paid within 180 days (unless subject to a good faith dispute) of the date
incurred; (c) all Indebtedness secured by a Lien on any asset of such Person, to
the extent such Indebtedness has been assumed by, or is a recourse obligation
of, such Person; (d) all Guarantees by such Person; (e) all Capital Lease
Obligations of such Person; and (f) the amount of all reimbursement obligations
of such Person (whether contingent or otherwise) in respect of letters of
credit, bankers’ acceptances, surety or other bonds and similar instruments in
support of Indebtedness.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Ineligible Institution” means (a) a natural person, (b) an Affected Lender or
any of its Subsidiaries, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
“Initial Issuing Bank” has the meaning given to such term in the introductory
paragraph hereof.
“Initial Lenders” has the meaning given to such term in the introductory
paragraph hereof.
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on (i) the date such Eurodollar Rate
Advance is disbursed, (ii) the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance or (iii) the effective date of the most recent
continuation of such Eurodollar Rate Advance, as the case may be, and ending on
the last day of the period selected by the Borrower pursuant to the provisions
below and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months, as the Borrower
may, upon notice received by the Agent not later than 12:00 noon on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:
(a)    the Borrower may not select any Interest Period that ends after the
Termination Date;
(b)    Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;


10



--------------------------------------------------------------------------------




(c)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(d)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:
(a)    the applicable LIBO Rate for the longest period (for which that LIBO Rate
is available) which is less than the Interest Period of that Loan; and
(b)    the applicable LIBO Rate for the shortest period (for which that LIBO
Rate is available) which exceeds the Interest Period of that Loan,
each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” means the Initial Issuing Bank and any other Lender approved by
the Borrower that may agree to issue Letters of Credit pursuant to an Assignment
and Assumption or other agreement in form satisfactory to the Borrower and the
Agent, so long as such Lender expressly agrees to perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the Agent of its
Applicable Lending Office (which information shall be recorded by the Agent in
the Register), for so long as such Initial Issuing Bank or Lender, as the case
may be, shall have a Letter of Credit Commitment.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Ratable Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made nor
refinanced as a Base Rate Advance.


11



--------------------------------------------------------------------------------




“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be satisfactory to the Agent.
“L/C Obligations” means, as at any date of determination, the aggregate
Available Amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
“L/C Related Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by any Issuing Bank and the Borrower or in favor of any Issuing Bank and
relating to such Letter of Credit.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.
“Lenders” means the Initial Lenders, each Issuing Bank, the Swingline Lender, if
any, and each Person that shall become a party hereto pursuant to Section 8.07.
“Letter of Credit” has the meaning specified in Section 2.01(b).
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any Issuing Bank.
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrower from time to time in an aggregate amount equal to (a) for the
Initial Issuing Bank, $50,000,000, and (b) for any other Issuing Bank, as
separately agreed to by such Issuing Bank and the Borrower. The Letter of Credit
Commitment is part of, and not in addition to, the Revolving Credit Commitments.
“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Termination Date.
“LIBO Rate” has the meaning specified in the definition of “Eurodollar Rate.”
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge or other
security interest or preferential arrangement that has the practical effect of
creating a security interest, including, without limitation, the lien or
retained security title of a conditional vendor and any easement, right of way
or other


12



--------------------------------------------------------------------------------




encumbrance on title to real property, and any capital lease having
substantially the same economic effect as any of the foregoing.
“Loan Documents” mean this Agreement, each Note, each L/C Related Document and
the Fee Letters.
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations, business or property of the Borrower and its Subsidiaries
taken as a whole, (b) the rights and remedies of the Agent or any Lender under
this Agreement or any Note or (c) the ability of the Borrower to perform its
obligations under this Agreement or any Note.
“Material Subsidiary” means APS, at any time, and each other Subsidiary of the
Borrower which as of such time meets the definition of a “significant
subsidiary” included as of the date hereof in Regulation S-X of the Securities
and Exchange Commission or whose assets at such time exceed 10% of the assets of
the Borrower and the Subsidiaries (on a consolidated basis).
“Money Market Rate” means (a) the Federal Funds Rate plus (b) the Applicable
Rate for Eurodollar Rate Advances.
“Money Market Rate Advance” means a Swingline Advance that bears interest at a
rate based on the Money Market Rate.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Revolving Advance, Swingline Advance or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue under any Loan Document after the
commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.


13



--------------------------------------------------------------------------------




“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Participant” has the meaning specified in Section 8.07(d).
“Participant Register” has the meaning specified in Section 8.07(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Agent) or any
similar release by the Federal Reserve Board (as determined by the Agent).
“Prohibited Person” means any Person (a) listed in the Annex to the Executive
Order or identified pursuant to Section 1 of the Executive Order; (b) that is
owned or controlled by, or acting for or on behalf of, any Person listed in the
Annex to the Executive Order or identified pursuant to the provisions of Section
1 of the Executive Order; (c) with whom a Lender is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or anti-laundering law,
including the Executive Order; (d) who commits, threatens, conspires to commit,
or support “terrorism” as defined in the Executive Order; (e) who is named as a
“Specially designated national or blocked person” on the most current list
published by the OFAC at its official website, at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any replacement
website or other


14



--------------------------------------------------------------------------------




replacement official publication of such list; or (f) who is owned or controlled
by a Person listed above in clause (c) or (e).
“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, applicable to
any outstanding class of non-credit enhanced long-term senior unsecured debt
issued by, or, if no such senior unsecured debt is outstanding at the time of
determination, such rating for bank credit facilities for, the Borrower or, if
any such rating agency shall have issued more than one such rating, the lowest
such rating issued by such rating agency.
“PVNGS” means the Palo Verde Nuclear Generating Station.
“Ratable Share” of any amount means, with respect to any Lender at any time but
subject to the provisions of Section 2.19, the product of such amount times a
fraction the numerator of which is the amount of such Lender’s Revolving Credit
Commitment at such time (or, if the Revolving Credit Commitments shall have been
terminated pursuant to Section 2.05 or Section 6.01, such Lender’s Revolving
Credit Commitment as in effect immediately prior to such termination) and the
denominator of which is the aggregate amount of all Revolving Credit Commitments
at such time (or, if the Revolving Credit Commitments shall have been terminated
pursuant to Section 2.05 or Section 6.01, the aggregate amount of all Revolving
Credit Commitments as in effect immediately prior to such termination).
“Register” has the meaning specified in Section 8.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived
under the final regulations issued under Section 4043, as in effect as of the
date of this Agreement (the “Section 4043 Regulations”). Any changes made to the
Section 4043 Regulations that become effective after the Effective Date shall
have no impact on the definition of Reportable Event as used herein unless
otherwise amended by the Borrower and the Required Lenders.
“Required Lenders” means, at any time, but subject to Section 2.19, Lenders
holding in the aggregate more than 50% of (a) the Revolving Credit Commitments
or (b) if the Revolving Credit Commitments have been terminated, the Total
Outstandings.
“Revolving Advance” means an advance by a Lender to the Borrower as part of a
Borrowing, including a Base Rate Advance made pursuant to Section 2.03(c), but
excluding any L/C Advance made as part of an L/C Borrowing and any Swingline
Advance, and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of
which shall be a Type of Revolving Advance).
“Revolving Credit Commitment” means, as to any Lender, its obligation to (a)
make Revolving Advances to the Borrower pursuant to Section 2.01 and Section
2.03(c), (b) purchase


15



--------------------------------------------------------------------------------




participations in L/C Obligations and (c) make Revolving Advances pursuant to
Section 2.03A(c) for the purpose of repaying Swingline Advances, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1.01 under the column “Revolving Credit
Commitment” or if such Lender has entered into any Assignment and Assumption,
the amount set forth for such Lender in the Register, in each case as such
amount may be reduced pursuant to Section 2.05.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
“Sale Leaseback Obligation Bonds” means any bonds issued by or on behalf of the
Borrower in connection with a sale/leaseback transaction and any refinancing or
refunding of such obligations.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by OFAC and any similar economic or
financial sanctions or trade embargoes of the type described in Section 4.01(n)
through (q) and imposed, administered or enforced from time to time by the U.S.
government, including the U.S. Department of State.
“SEC Reports” means the Borrower’s (i) Form 10-K Report for the year ended
December 31, 2015, (ii) Form 10-Q Reports for the quarters ended March 31, 2016
and June 30, 2016 and (iii) Form 8-K Reports filed on April 25, 2016, May 6,
2016, May 13, 2016, May 24, 2016, June 1, 2016 and August 30, 2016.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding Voting Stock, (b) the interest in the capital
or profits of such limited liability company, partnership or joint venture or
(c) the beneficial interest in such trust or estate, is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries;
provided that in no event will Subsidiaries include the VIE Lessor Trusts.
“Swingline Advance” means an advance made by the Swingline Lender, if any, to
the Borrower pursuant to Section 2.03A.
“Swingline Eurodollar Rate Advance” means a Swingline Advance that bears
interest at a rate equivalent to (a) clause (ii) under the definition of
Eurodollar Rate, plus (b) the Applicable Rate for Eurodollar Rate Advances.


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Advances outstanding at such time. The Swingline Exposure of any
Lender shall be its Ratable Share of the total Swingline Exposure at such time.
“Swingline Lender” means, upon notice to the Agent by such Lender and the
Borrower, any Lender approved by the Borrower and the Agent from time to time
that may agree to fund Swingline Advances (as of the Effective Date there shall
be no Swingline Lender).


16



--------------------------------------------------------------------------------




“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means the earlier of (a) August 30, 2017 (b) the date of
termination in whole of the Commitments pursuant to Section 2.05 or Section
6.01.
“Total Outstandings” means the sum of (a) the aggregate principal amount of all
Revolving Advances plus (b) all L/C Obligations outstanding plus (c) the
aggregate Swingline Exposure.
“Type” means a Base Rate Advance or a Eurodollar Rate Advance.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Borrower in an amount equal to the excess of (a) the amount of its Letter
of Credit Commitment over (b) the aggregate Available Amount of all Letters of
Credit issued by such Issuing Bank.
“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Revolving Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time and (ii) such Lender’s
Ratable Share of the aggregate L/C Obligations and, other than for the purposes
of calculation of the commitment fees, such Lender’s Ratable Share of the
aggregate Swingline Exposure outstanding at such time.
“VIE Lessor Trusts” means the three (3) separate variable-interest entity lessor
trusts that purchased from, and leased back to, APS certain interests in the
PVNGS Unit 2 and related common facilities, as described in Note 5 of Notes to
Condensed Consolidated Financial Statements in APS’ Quarterly Report on Form
10-Q for the quarter ended June 30, 2016.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and


17



--------------------------------------------------------------------------------




“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein or in any other Loan Document), (ii) any reference herein to any
Person shall be construed to include such Person’s permitted successors and
permitted assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words
of similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.03    Accounting Terms. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared, in accordance with generally accepted accounting
principles as in effect from time to time, applied on a basis consistent (except
for changes concurred in by the Borrower’s independent public accountants) with
the most recent audited Consolidated financial statements of the Borrower
delivered to the Agent (“GAAP”). If at any time any change in GAAP or in the
interpretation thereof would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or in the interpretation
thereof (subject to the approval of the Required Lenders); provided that, unless
and until so amended, such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein.
Section 1.04    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is


18



--------------------------------------------------------------------------------




expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).
Section 1.05    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND
LETTERS OF CREDIT


Section 2.01    The Revolving Advances and Letters of Credit.
(a)    The Revolving Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Revolving Advances in Dollars to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an amount not to exceed such
Lender’s Unused Commitment. Each Borrowing (other than a Swingline Advance)
shall be in an aggregate amount of $1,000,000 or an integral multiple of
$1,000,000 in excess thereof and shall consist of Revolving Advances of the same
Type made on the same day by the Lenders ratably according to their respective
Revolving Credit Commitments. Within the limits of each Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(a), prepay pursuant to Section 2.10
and reborrow under this Section 2.01(a). Any Swingline Advance shall be made and
repaid in accordance with the procedures set forth in Section 2.03A.
(b)    Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, in reliance upon the agreements of the other Lenders set
forth in this Agreement, to issue standby letters of credit (each a “Letter of
Credit”) for the account of the Borrower from time to time on any Business Day
during the period from the Effective Date until 30 days before the Termination
Date in an aggregate Available Amount for all Letters of Credit issued by each
Issuing Bank not to exceed at any time such Issuing Bank’s Letter of Credit
Commitment, provided that after giving effect to the issuance of any Letter of
Credit, (i) the Total Outstandings shall not exceed the aggregate Revolving
Credit Commitments and (ii) each Lender’s Ratable Share of the Total
Outstandings shall not exceed such Lender’s Revolving Credit Commitment. No
Letter of Credit shall have an expiration date (including all rights of the
Borrower or the beneficiary to require renewal) later than the Letter of Credit
Expiration Date. Within the limits referred to above, the Borrower may from time
to time request the issuance of Letters of Credit under this Section 2.01(b).
The terms “issue”, “issued”, “issuance” and all similar terms, when applied to a
Letter of Credit, shall include any renewal, extension or amendment thereof.
Section 2.02    Making the Revolving Advances.
(a)    Except as otherwise provided in Section 2.03(c), each Borrowing (other
than a Swingline Advance) shall be made on notice, given not later than (x)
12:00 noon on the third Business Day prior to the date of the proposed Borrowing
in the case of a Borrowing consisting of Eurodollar Rate Advances or (y) 12:00
noon on the date of the proposed Borrowing in the case of a Borrowing


19



--------------------------------------------------------------------------------




consisting of Base Rate Advances, by the Borrower to the Agent, which shall give
to each Lender prompt notice thereof by electronic communications. Each such
notice of a Borrowing (a “Notice of Borrowing”) shall be in writing in
substantially the form of Exhibit B hereto, specifying therein the requested (i)
date of such Borrowing, (ii) Type of Revolving Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in the case of a
Borrowing consisting of Eurodollar Rate Advances, initial Interest Period for
each such Revolving Advance. Each Lender shall, in the case of a Borrowing
consisting of Base Rate Advances, before 2:00 p.m. on the date of such
Borrowing, and in the case of a Borrowing consisting of Eurodollar Rate
Advances, before 11:00 a.m. on the date of such Borrowing, make available for
the account of its Applicable Lending Office to the Agent at the Agent’s
Account, in same day funds, such Lender’s Ratable Share of such Borrowing. After
the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article III, the Agent will make such funds available to
the Borrower at the Agent’s address referred to in Section 8.02 or as requested
by the Borrower in the applicable Notice of Borrowing.
(b)    Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $1,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.08 or Section 2.12 and (ii) at no time shall there be more than
fifteen (15) different Interest Periods outstanding for Eurodollar Rate
Advances.
(c)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense reasonably incurred by
such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Revolving Advance to be made by such Lender as part of such
Borrowing when such Revolving Advance, as a result of such failure, is not made
on such date.
(d)    Unless the Agent shall have received notice from a Lender prior to the
time of the applicable Borrowing that such Lender will not make available to the
Agent such Lender’s Ratable Share of such Borrowing, the Agent may assume that
such Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such Ratable Share available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent within one Business Day after
demand for such Lender and within three Business Days after demand for the
Borrower such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent, at (i) in the case of the Borrower, the interest
rate applicable at the time to Revolving Advances comprising such Borrowing and
(ii) in the case of such Lender, the Federal Funds Rate. If the Borrower and
such Lender shall pay such interest to the Agent for the same or an overlapping
period, the Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower


20



--------------------------------------------------------------------------------




for such period. If such Lender shall repay to the Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Revolving Advance
as part of such Borrowing for purposes of this Agreement.
(e)    The failure of any Lender to make the Revolving Advance to be made by it
as part of any Borrowing shall not relieve any other Lender of its obligation,
if any, hereunder to make its Revolving Advance on the date of such Borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
the Revolving Advance to be made by such other Lender on the date of any
Borrowing.
Section 2.03    Letters of Credit.
(a)    General.
(i)    No Issuing Bank shall issue any Letter of Credit, if the expiry date of
such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all the Lenders have approved such expiry date.
(ii)    No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital and
liquidity requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which, in each such case, such Issuing Bank in good faith
deems material to it;
(B)    except as otherwise agreed by the Borrower and such Issuing Bank, such
Letter of Credit is in an initial stated amount less than $100,000;
(C)    such Letter of Credit is to be denominated in a currency other than
Dollars;
(D)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder;
(E)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension; or


21



--------------------------------------------------------------------------------




(F)    any Lender is at such time an Affected Lender hereunder, unless the
applicable Issuing Bank is satisfied that the related exposure will be 100%
covered by the Commitments of the non-Affected Lenders or, if not so covered,
until such Issuing Bank has entered into arrangements satisfactory to it in its
sole discretion with the Borrower or such Affected Lender to eliminate such
Issuing Bank’s risk with respect to such Affected Lender, and participating
interests in any such newly issued Letter of Credit shall be allocated among
non-Affected Lenders in a manner consistent with Section 2.19(c)(i) (and
Affected Lenders shall not participate therein).
(iii)    No Issuing Bank shall amend any Letter of Credit if such Issuing Bank
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(iv)    No Issuing Bank shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower as the applicant thereof (for the support of
its or its Subsidiaries’ obligations) delivered to the applicable Issuing Bank
(with a copy to the Agent) in the form of a Letter of Credit Application
appropriately completed and signed by an Authorized Officer of the Borrower,
together with agreed-upon draft language for such Letter of Credit reasonably
acceptable to the applicable Issuing Bank. Such Letter of Credit Application
must be received by such Issuing Bank and the Agent not later than 11:00 a.m. at
least two Business Days (or such later date and time as the Agent and such
Issuing Bank may agree in a particular instance in their sole discretion) prior
to the proposed issuance date or date of amendment, as the case may be. In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable Issuing Bank: (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof; (E)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; (H) the account party to be named on the requested
Letter of Credit, which shall be the Borrower or any of its Subsidiaries, and
(I) such other matters as such Issuing Bank may require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable Issuing Bank (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such Issuing Bank may require.


22



--------------------------------------------------------------------------------




Additionally, the Borrower shall furnish to the applicable Issuing Bank and the
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any L/C Related Documents, as the
applicable Issuing Bank or the Agent may require. In the event and to the extent
that the provisions of any Letter of Credit Application or other L/C Related
Document shall conflict with this Agreement, the provisions of this Agreement
shall govern. Without limitation of the immediately preceding sentence, to the
extent that any such Letter of Credit Application or other L/C Related Document
shall impose any additional conditions on the maintenance of a Letter of Credit,
any additional default provisions, collateral requirements or other obligations
of the Borrower to any Issuing Bank, other than as stated in this Agreement,
such additional conditions, provisions, requirements or other obligations shall
not have effect so long as this Agreement shall be in effect, except to the
extent as expressly agreed to by the Borrower and such Issuing Bank. The
Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this paragraph, the Borrower will be fully
responsible for the reimbursement of all L/C Obligations in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due
hereunder to the same extent as if it were the sole account party in respect of
such Letter of Credit (the Borrower hereby irrevocably waiving any defenses that
might otherwise be available to it as a guarantor or surety of the obligations
of such a Subsidiary that is an account party in respect of any such Letter of
Credit).
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Agent (by telephone or in writing)
that the Agent has received a copy of such Letter of Credit Application from the
Borrower and, if not, such Issuing Bank will provide the Agent with a copy
thereof. Unless the applicable Issuing Bank has received written notice from the
Required Lenders, the Agent or the Borrower, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article III shall not then
be satisfied, then, subject to the terms and conditions hereof and any
applicable Letter of Credit Application, such Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with such Issuing Bank’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
such Issuing Bank a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Ratable Share times the amount of such
Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such Issuing Bank to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month


23



--------------------------------------------------------------------------------




period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable Issuing Bank, the Borrower shall not be
required to make a specific request to the applicable Issuing Bank for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the applicable Issuing Bank shall not permit any such extension (or may
issue a Notice of Non-Extension) if (A) such Issuing Bank has determined that it
would not be permitted at such time to issue such Letter of Credit in its
revised form (as extended) by reason of the provisions of clause (i) of Section
2.03(a) (or would have no obligation to issue such Letter of Credit by reason of
the provisions of clause (ii) of Section 2.03(a)), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Agent that the
Required Lenders have elected not to permit such extension pursuant to Section
6.02 or (2) from the Agent, the Required Lenders or the Borrower that one or
more of the applicable conditions specified in Section 3.02 is not then
satisfied, and in each such case directing such Issuing Bank not to permit such
extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable Issuing Bank will also deliver to the
Borrower and the Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Subject to the provisions below, not later than 2:30 p.m. on the date
(the “Honor Date”) that any Issuing Bank makes any payment on a drawing on any
Letter of Credit, if the Borrower shall have received notice of such payment
prior to 11:30 a.m. on such date, or, if such notice has not been received by
the Borrower prior to such time on such date, then not later than 2:30 p.m. on
the next Business Day, the Borrower shall reimburse such Issuing Bank through
the Agent in an amount equal to the amount of such drawing together with
interest thereon. If the Borrower fails to so reimburse such Issuing Bank by
such time, unless the Borrower shall have advised the Agent that it does not
meet the conditions specified in clause (B) below, the Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Ratable Share
thereof. In such event, the Borrower shall be deemed to have requested a Base
Rate Advance to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.01(a) or the delivery of a Notice of Borrowing but subject to (A) the
amount of the aggregate Unused Commitments and (B) no Event of Default having
occurred and be continuing, or resulting therefrom and, to the extent so
financed, the Borrower's obligation to satisfy the reimbursement obligation
created by such payment by the Issuing Bank on the Honor Date shall be
discharged and replaced by the resulting Base Rate Advance. Any notice given by
any Issuing Bank or the Agent pursuant to this Section 2.03(c)(i) may be given
by telephone if immediately confirmed in writing; provided that the lack of such


24



--------------------------------------------------------------------------------




an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Agent for the account of the applicable Issuing Bank at
the Agent’s Office in an amount equal to its Ratable Share of the Unreimbursed
Amount not later than 4:00 p.m. on the Business Day specified in such notice by
the Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Advance to the Borrower in such amount. The Agent shall remit the funds so
received to the applicable Issuing Bank.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Base Rate Advance because any of the conditions set forth in clauses (A) or
(B) of Section 2.03(c)(i) cannot be satisfied or for any other reason, then not
later than 2:30 p.m. on the next Business Day after the day notice of the
drawing is given to the Borrower, in the case of a failure to meet any such
condition, or in any other case, after notice of the event resulting in the
outstanding Unreimbursed Amount, the Borrower shall reimburse such Issuing Bank
through the Agent in an amount equal to the amount of such outstanding
Unreimbursed Amount with interest thereon. If the Borrower fails to so reimburse
such Issuing Bank by such time, the Borrower shall be deemed to have incurred
from the applicable Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Base Rate in effect from time to time plus the Applicable Rate for Base Rate
Advances in effect from time to time plus 2% per annum. In such event, each
Lender’s payment to the Agent for the account of the applicable Issuing Bank
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.
(iv)    Until each Lender funds its Base Rate Advance or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable Issuing Bank for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Ratable
Share of such amount shall be solely for the account of the applicable Issuing
Bank.
(v)    Each Lender’s obligation to make Base Rate Advances or L/C Advances to
reimburse the applicable Issuing Bank for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such Issuing Bank, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Base Rate Advances
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 2.03(c)(i). No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower


25



--------------------------------------------------------------------------------




to reimburse the applicable Issuing Bank for the amount of any payment made by
such Issuing Bank under any Letter of Credit, together with interest as provided
herein.
(vi)    If any Lender fails to make available to the Agent for the account of
the applicable Issuing Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such Issuing Bank shall be entitled to recover
from such Lender (acting through the Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Issuing Bank at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by such Issuing Bank in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such Issuing Bank in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Base Rate Advance included in the
relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the applicable Issuing Bank submitted to any
Lender (through the Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the applicable Issuing Bank has made a payment under
any Letter of Credit and has received from any Lender such Lender’s L/C Advance
in respect of such payment in accordance with Section 2.03(c), if the Agent
receives for the account of such Issuing Bank any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral (as defined in
Section 2.03(h)) applied thereto by the Agent), the Agent will distribute to
such Lender its Ratable Share thereof in the same funds as those received by the
Agent.
(ii)    If any payment received by the Agent for the account of the applicable
Issuing Bank pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 8.12 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Lender
shall pay to the Agent for the account of such Issuing Bank its Ratable Share
thereof on demand of the Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
(e)    Failure to Make Revolving Advances. The failure of any Lender to make the
Revolving Advance to be made by it on the date specified in Section 2.03(c) or
any L/C Advance shall not relieve any other Lender of its obligation hereunder
to make its Revolving Advance or L/C Advance, as the case may be, to be made by
such other Lender on such date.


26



--------------------------------------------------------------------------------




(f)    Obligations Absolute. The obligation of the Borrower to reimburse the
applicable Issuing Bank for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), any Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the applicable Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
Issuing Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
provided, however, that nothing in this Section 2.03(f) shall limit the rights
of the Borrower under Section 2.03(g).
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity that is
known to the Borrower in connection with any draw under such Letter of Credit of
which the Borrower has reasonable notice, the Borrower will immediately notify
the applicable Issuing Bank. To the extent allowed by applicable Law, Borrower
shall be conclusively deemed to have waived any such claim against the
applicable Issuing Bank and its correspondents unless such notice is given as
aforesaid. Nothing herein shall require the Borrower to make any determination
as to whether the drawing is in accordance with the requirements of the Letter
of Credit, provided that the Borrower may waive any discrepancies in the drawing
on any such Letter of Credit.


27



--------------------------------------------------------------------------------




(g)    Role of Issuing Bank. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable Issuing Bank shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
applicable Issuing Bank, the Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of such Issuing Bank shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
L/C Related Document. The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at Law or under any other agreement. None
of the applicable Issuing Bank, the Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of such Issuing Bank
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.03(f); provided, however, that anything in such clauses
to the contrary notwithstanding, the Borrower may have a claim against the
applicable Issuing Bank, and such Issuing Bank may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such Issuing Bank’s willful misconduct or gross negligence or such
Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the applicable Issuing Bank
may accept documents that appear on its face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(h)    Cash Collateral. Upon the request of the Agent or the applicable Issuing
Bank, if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then outstanding L/C Obligations. Section 6.02 sets forth
certain additional requirements to deliver Cash Collateral hereunder. For
purposes of this Section 2.03, Section 2.10(b)(ii), Section 2.19(c) (ii), (iv)
and (v) and Section 6.02, “Cash Collateralize” means to pledge and deposit with
or deliver to the Agent, for the benefit of the Issuing Banks and the Lenders,
as collateral for the L/C Obligations, cash or deposit account balances pursuant
to documentation in form and substance satisfactory to the Agent and each
Issuing Bank (which documents are hereby consented to by the Lenders) in an
amount equal to 100% of the amount of the L/C Obligations as of such date plus
any accrued and unpaid interest and fees thereon. Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Agent, for the benefit
of the Issuing Banks and the Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked, non-interest bearing deposit
accounts with the Agent.


28



--------------------------------------------------------------------------------




(i)    Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the
Agent on the first Business Day of each month a written report summarizing
issuance and expiration dates of Letters of Credit issued by such Issuing Bank
during the preceding month and drawings during such month under all such Letters
of Credit and (B) to the Agent on the first Business Day of each calendar
quarter a written report setting forth the average daily aggregate Available
Amount during the preceding calendar quarter of all Letters of Credit issued by
such Issuing Bank.
(j)    Interim Interest. Except as provided in Section 2.03(c)(ii) with respect
to Unreimbursed Amounts refinanced as Base Rate Advances and Section
2.03(c)(iii) with respect to L/C Borrowings, unless the Borrower shall reimburse
each payment by an Issuing Bank pursuant to a Letter of Credit in full on the
Honor Date, the Unreimbursed Amount thereof shall bear interest, for each day
from and including the Honor Date to but excluding the date that the Borrower
reimburses such Issuing Bank for the Unreimbursed Amount in full, at the rate
per annum equal to (i) the Base Rate in effect from time to time plus the
Applicable Rate for Base Rate Advances in effect from time to time, to but
excluding the next Business Day after the Honor Date and (ii) from and including
the next Business Day after the Honor Date, the Base Rate in effect from time to
time plus the Applicable Rate for Base Rate Advances in effect from time to time
plus 2% per annum.
Section 2.03A    Swingline Advances.
(a)    Amount of Swingline Advances. Subject to the terms and conditions set
forth herein, the Swingline Lender will make Swingline Advances in Dollars to
the Borrower from time to time during the period from the Effective Date until
the Termination Date, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of all outstanding
Swingline Advances exceeding $0 (or such lesser amount as agreed between the
Borrower and the Swingline Lender) or (ii) the Total Outstandings exceeding the
aggregate Revolving Credit Commitment. Each Swingline Advance shall be in an
aggregate amount of $0 or an integral multiple of $0 in excess thereof or such
greater amounts as agreed between the Borrower and the Swingline Lender. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Swingline Advances. The Swingline
Lender shall be under no obligation to make a Swingline Advance if any Lender is
at such time an Affected Lender hereunder, unless the Swingline Lender is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Affected Lenders or, if not so covered, until the Swingline Lender has
entered into arrangements satisfactory to it in its sole discretion with the
Borrower or such Affected Lender to eliminate the Swingline Lender’s risk with
respect to such Affected Lender, and participating interests in any such newly
made Swingline Advance shall be allocated among non-Affected Lenders in a manner
consistent with Section 2.19(c)(i) (and Affected Lenders shall not participate
therein).
(b)    Borrowing Notice and Making of Swingline Advances. To request a Swingline
Advance, the Borrower shall notify the Swingline Lender and the Agent of such
request by telephone (confirmed by electronic communications), not later than
2:00 p.m. (or such later time as the Swingline Lender may determine in its sole
discretion), on the day of such Swingline Advance. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Advance. The Swingline Lender shall
promptly notify


29



--------------------------------------------------------------------------------




the Borrower and the Agent (and the Agent shall promptly notify each Lender) and
the Swingline Lender shall make each Swingline Advance available to the Borrower
by 2:30 p.m. (or such later time as may be agreed by the Swingline Lender and
the Borrower) on the requested date of such Swingline Advance in a manner agreed
upon by the Borrower and the Swingline Lender. Each Swingline Advance shall bear
interest at the Base Rate, or, at the option of the Borrower and subject to
prior agreement between the Borrower and the Swingline Lender, shall be a
Swingline Eurodollar Rate Advance or a Money Market Rate Advance.
(c)    Repayment of Swingline Advances. Each Swingline Advance shall be paid in
full by the Borrower on the earlier of (x) on or before the fourteenth (14th)
Business Day after the date such Swingline Advance was made by the Swingline
Lender or (y) the Termination Date. A Swingline Advance may not be repaid with
the proceeds from another Swingline Advance. In addition, the Swingline Lender
(i) may at any time in its sole discretion with respect to any outstanding
Swingline Advance, or (ii) shall, on the fourteenth (14th) Business Day after
the date any Swingline Advance is made and which has not been otherwise repaid,
require each Lender (including the Swingline Lender) to make a Revolving Advance
in the amount of such Lender’s Ratable Share of such Swingline Advance
(including, without limitation, any interest accrued and unpaid thereon), for
the purpose of repaying such Swingline Advance. Not later than 2:00 p.m. on the
date of any notice received pursuant to this Section 2.03A(c), each Lender shall
make available to the Agent its required Revolving Advance, in immediately
available funds in the same manner as provided in Section 2.02(a) with respect
to Revolving Advances made by such Lender. Revolving Advances made pursuant to
this Section 2.03A(c) shall initially be Base Rate Advances and thereafter may
be continued as Base Rate Advances or converted into Eurodollar Rate Advances in
the manner provided in Section 2.09 and subject to the other conditions and
limitations set forth in this Article II. Each Lender’s obligation to make
Revolving Advances pursuant to this Section 2.03A(c) to repay Swingline Advances
shall be unconditional, continuing, irrevocable and absolute and shall not be
affected by any circumstances, including, without limitation, (a) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Agent, the Swingline Lender or any other Person, (b) the occurrence
or continuance of a Default or an Event of Default, (c) any adverse change in
the condition (financial or otherwise) of the Borrower, or (d) any other
circumstance, happening or event whatsoever. In the event that any Lender fails
to make payment to the Agent of any amount due under this Section 2.03A(c), the
Agent shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Lender hereunder until the
Agent receives such payment from such Lender or such obligation is otherwise
fully satisfied. In addition to the foregoing, if for any reason any Lender
fails to make payment to the Agent of any amount due under this Section
2.03A(c), such Lender shall be deemed, at the option of the Agent, to have
unconditionally and irrevocably purchased from the Swingline Lender without
recourse or warranty, an undivided interest and participation in the applicable
Swingline Advance in the amount of such Revolving Advance, and such interest and
participation may be recovered from such Lender together with interest thereon
at the Federal Funds Rate for each day during the period commencing on the date
of demand and ending on the date such amount is received.
(d)    Swingline Advances Reports. The Swingline Lender shall furnish to the
Agent on each Business Day a written report summarizing outstanding Swingline
Advances made by the


30



--------------------------------------------------------------------------------




Swingline Lender and the due date for the repayment of such Swingline Advances;
provided that if no Swingline Advances are outstanding, no such report shall be
required to be delivered.
(e)    Successor Swingline Lender. Subject to the appointment and acceptance of
a successor Swingline Lender as provided in this paragraph, the Borrower may,
upon not less than ten (10) Business Days prior notice to the Agent and the
Lenders, replace the existing Swingline Lender with the consent of the Agent
(which consent shall not unreasonably be withheld). Upon the acceptance of its
appointment as Swingline Lender hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the replaced Swingline Lender, and the replaced Swingline Lender shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Swingline Lender shall be as agreed between the Borrower
and such successor. After the Swingline Lender’s replacement hereunder, the
provisions of this Article and Section 8.04 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Swingline Lender.
Section 2.04    Fees.
(a)    Commitment Fee. The Borrower agrees to pay to the Agent for the account
of each Lender a commitment fee on such Lender’s Unused Commitment (provided
that, for the avoidance of doubt, and without duplication, such Lender’s Unused
Commitment shall be calculated exclusive of such Lender’s Swingline Exposure
and, if such Lender is the Swingline Lender, without giving effect to the
Swingline Advances, and in no event shall the aggregate of such commitment fees
exceed an amount calculated based on the product of (a) the aggregate Revolving
Credit Commitments minus the aggregate principal amount of all Revolving
Advances and aggregate L/C Obligations and (b) the Applicable Rate for
commitment fees) from the Effective Date in the case of each Initial Lender and
from the effective date specified in the Assignment and Assumption pursuant to
which it became a Lender in the case of each other Lender until the Termination
Date at a rate per annum equal to the Applicable Rate for commitment fees in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December, commencing September 30, 2016, and on the
Termination Date, provided that no commitment fee shall accrue with respect to
the Unused Commitment of an Affected Lender so long as such Lender shall be an
Affected Lender.
(b)    Letter of Credit Fees.
(i)    The Borrower shall pay to the Agent for the account of each Lender a
commission on such Lender’s Ratable Share of the average daily aggregate
Available Amount of all Letters of Credit outstanding from time to time at a
rate per annum equal to the Applicable Rate for Eurodollar Rate Advances in
effect from time to time, during such calendar quarter, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing with the quarter ended September 30, 2016, and on the Termination
Date; provided that the Applicable Rate for Eurodollar Rate Advances shall be 2%
above such Applicable Rate in effect upon the occurrence and during the
continuation of an Event of Default if the Borrower is required to pay default
interest pursuant to Section 2.07(b).


31



--------------------------------------------------------------------------------




(ii)    The Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee with respect to each Letter of Credit issued by such Issuing Bank,
payable in the amounts and at the times specified in the applicable Fee Letter
between the Borrower and such Issuing Bank, and such other commissions, issuance
fees, transfer fees and other fees and charges in connection with the issuance
or administration of each Letter of Credit as the Borrower and such Issuing Bank
shall agree promptly following receipt of an invoice therefor.
(c)    Agent’s Fees. The Borrower shall pay to the Agent for its own account
such fees as are agreed between the Borrower and the Agent pursuant to the Fee
Letter between the Borrower and the Agent.
Section 2.05    Optional Termination or Reduction of the Commitments.
(a)    The Borrower shall have the right, upon at least three Business Days’
notice to the Agent, to terminate in whole or permanently reduce ratably in part
the Unused Commitments or the Unissued Letter of Credit Commitments, provided
that each partial reduction shall be in the aggregate amount of $10,000,000 or
an integral multiple of $1,000,000 in excess thereof.
(b)    So long as no Default or Event of Default shall be continuing, the
Borrower shall have the right, at any time, upon at least ten Business Days’
notice to an Affected Lender (with a copy to the Agent), to terminate in whole
such Lender’s Revolving Credit Commitment and, if applicable, its Letter of
Credit Commitment, without affecting the Commitments of any other Lender. Such
termination shall be effective, (x) with respect to such Lender’s Unused
Commitment, on the date set forth in such notice, provided, however, that such
date shall be no earlier than ten Business Days after receipt of such notice and
(y) with respect to each Revolving Advance outstanding to such Lender, in the
case of Base Rate Advances, on the date set forth in such notice and, in the
case of Eurodollar Rate Advances, on the last day of the then current Interest
Period relating to such Revolving Advance. Upon termination of a Lender’s
Commitments under this Section 2.05(b), the Borrower will pay or cause to be
paid all principal of, and interest accrued to the date of such payment on,
Revolving Advances (and if such Lender is the Swingline Lender, the Swingline
Advances) owing to such Lender and, subject to Section 2.19, pay any accrued
commitment fees or Letter of Credit fees payable to such Lender pursuant to the
provisions of Section 2.04, and all other amounts payable to such Lender
hereunder (including, but not limited to, any increased costs or other amounts
owing under Section 2.11 and any indemnification for Taxes under Section 2.14);
and, if such Lender is an Issuing Bank, shall pay to such Issuing Bank for
deposit in an escrow account an amount equal to the Available Amount of all
Letters of Credit issued by such Issuing Bank, whereupon all Letters of Credit
issued by such Issuing Bank shall be deemed to have been issued outside of this
Agreement on a bilateral basis and shall cease for all purposes to constitute a
Letter of Credit issued under this Agreement, and upon such payments, except as
otherwise provided below, the obligations of such Lender hereunder shall, by the
provisions hereof, be released and discharged; provided, however, that (i) such
Lender’s rights under Section 2.11, Section 2.14 and Section 8.04, and, in the
case of an Issuing Bank, Section 8.04(c), and its obligations under Section 8.04
and 8.08, in each case in accordance with the terms thereof, shall survive such
release and discharge as to matters occurring prior to such date and (ii) such
escrow agreement shall be in a form reasonably agreed to by the Borrower and
such Issuing Bank, but in


32



--------------------------------------------------------------------------------




no event shall either the Borrower or such Issuing Bank require any waivers,
covenants, events of default or other provisions that are more restrictive than
or inconsistent with the provisions of this Agreement. The aggregate amount of
the Commitments of the Lenders once reduced pursuant to this Section 2.05(b) may
not be reinstated. The termination of the Commitments of an Affected Lender
pursuant to this Section 2.05(b) will not be deemed to be a waiver of any right
that the Borrower, the Agent, any Issuing Bank, the Swingline Lender or any
other Lender may have against the Affected Lender that arose prior to the date
of such termination. Upon any such termination, the Ratable Share of each
remaining Lender will be revised.
Section 2.06    Repayment of Advances. The Borrower shall repay to the Agent for
the ratable account of the Lenders on the Termination Date the aggregate
principal amount of the Revolving Advances made by such Lender and then
outstanding. The Borrower shall repay Swingline Advances in accordance with
Section 2.03A(c).
Section 2.07    Interest on Advances.
(a)    Scheduled Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance owing to each Lender (including the Swingline
Lender) from the date of such Advance until such principal amount shall be paid
in full, at the following rates per annum:
(i)    Base Rate Advances. During such periods as such Revolving Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Rate for Base Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.
(ii)    Eurodollar Rate Advances. During such periods as such Revolving Advance
is a Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Revolving Advance to the sum of (x) the Eurodollar Rate
for such Interest Period for such Revolving Advance plus (y) the Applicable Rate
for Eurodollar Rate Advances in effect from time to time, payable in arrears on
the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.
(iii)    Swingline Advances. During such period as such Swingline Advance
remains outstanding, the Base Rate or, as agreed to by the Swingline Lender and
the Borrower, the Money Market Rate or the Eurodollar Rate, payable on the date
such Swingline Advance is required to be repaid.
(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Agent may, and upon the request of
the Required Lenders shall, require the Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i), (a)(ii) or
(a)(iii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum


33



--------------------------------------------------------------------------------




required to be paid on such Advance pursuant to clause (a)(i), (a)(ii) or
(a)(iii) above and (ii) to the fullest extent permitted by Law, the amount of
any interest, fee or other amount payable hereunder that is not paid when due,
from the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above,
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.
(c)    Interest Rate Limitation. Nothing contained in this Agreement or in any
other Loan Document shall be deemed to establish or require the payment of
interest to any Lender at a rate in excess of the maximum rate permitted by
applicable Law. If the amount of interest payable for the account of any Lender
on any interest payment date would exceed the maximum amount permitted by
applicable Law to be charged by such Lender, the amount of interest payable for
its account on such interest payment date shall be automatically reduced to such
maximum permissible amount. In the event of any such reduction affecting any
Lender, if from time to time thereafter the amount of interest payable for the
account of such Lender on any interest payment date would be less than the
maximum amount permitted by applicable Law to be charged by such Lender, then
the amount of interest payable for its account on such subsequent interest
payment date shall be automatically increased to such maximum permissible
amount, provided that at no time shall the aggregate amount by which interest
paid for the account of any Lender has been increased pursuant to this sentence
exceed the aggregate amount by which interest paid for its account has
theretofore been reduced pursuant to the previous sentence.
Section 2.08    Interest Rate Determination.
(a)    The Agent shall give prompt notice to the Borrower and the Lenders of the
applicable interest rate determined by the Agent for purposes of Section
2.07(a).
(b)    If the Required Lenders determine that for any reason in connection with
any request for a Eurodollar Rate Advance or a Conversion to or continuation
thereof that (a) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Advance, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Advance, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Advance
does not adequately and fairly reflect the cost to such Lenders of funding such
Revolving Advance, the Agent will promptly so notify the Borrower and each
Lender, whereupon each Eurodollar Rate Advance will automatically on the last
day of the then existing Interest Period therefor Convert into a Base Rate
Advance. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Advances shall be suspended until the Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
Conversion to or continuation of Eurodollar Rate Advances or, failing that, will
be deemed to have Converted such request into a request for a Base Rate Advance
in the amount specified therein.


34



--------------------------------------------------------------------------------




(c)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Revolving Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
(d)    On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Revolving Advances shall
automatically Convert into Base Rate Advances.
(e)    Upon the occurrence and during the continuance of any Event of Default,
(i)    with respect to Eurodollar Rate Advances, each such Revolving Advance
will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance (or if such Revolving Advance is then
a Base Rate Advance, will continue as a Base Rate Advance); and
(ii)    the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Revolving Advances into Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.
Section 2.09    Optional Conversion of Revolving Advances. The Borrower may on
any Business Day, upon notice given to the Agent not later than 12:00 noon on
the third Business Day prior to the date of the proposed Conversion and subject
to the provisions of Section 2.08 and Section 2.12, Convert all Revolving
Advances of one Type comprising the same Borrowing into Revolving Advances of
the other Type; provided, however, that (a) any Conversion of Eurodollar Rate
Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, (b) any Conversion of Base
Rate Advances into Eurodollar Rate Advances shall be in an amount not less than
the minimum amount specified in Section 2.02(b), (c) no Conversion of any
Revolving Advances shall result in more separate Borrowings than permitted under
Section 2.02(b) and (d) no Swingline Advances may be converted. Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Revolving Advances to be Converted, and (iii)
if such Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Revolving Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower.
Section 2.10    Prepayments of Advances.
(a)    Optional. At any time and from time to time, the Borrower shall have the
right to prepay any Advance, in whole or in part, without premium or penalty
(except as provided in clause (y) below), upon notice at least two Business
Days’ prior to the date of such prepayment, in the case of Eurodollar Rate
Advances, and not later than 11:00 a.m. on the date of such prepayment in the
case of Base Rate Advances and Swingline Advances, to the Agent (and, in the
case of prepayment a Swingline Advance, the Swingline Lender) specifying the
proposed date of such


35



--------------------------------------------------------------------------------




prepayment and the aggregate principal amount and Type of the Advance to be
prepaid (and, in the case of Eurodollar Rate Advances, the Interest Period of
the Borrowing pursuant to which made); provided, however, that (x) each partial
prepayment shall be in an aggregate principal amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, and shall be accompanied by
accrued interest to the date of prepayment on the principal amount prepaid, and
(y) in the event of any such prepayment of a Eurodollar Rate Advance, the
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 8.04(e).
(b)    Mandatory.
(i)    The Borrower shall prepay the aggregate principal amount of the Advances,
together with accrued interest to the date of prepayment on the principal amount
prepaid, without requirement of demand therefor, or shall pay or prepay any
other Indebtedness then outstanding at any time, when and to the extent required
to comply with applicable Laws of any Governmental Authority or applicable
resolutions of the Board of Directors of the Borrower.
(ii)    If for any reason the Total Outstandings at any time exceed the
aggregate Revolving Credit Commitments then in effect, the Borrower shall,
within one Business Day after notice thereof, prepay Advances and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.10(b) unless, after the
prepayment in full of the Advances, the Total Outstandings exceed the aggregate
Revolving Credit Commitments then in effect.
Section 2.11    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 2.11(e)) or
any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Advances made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject the Agent or any Lender to any Taxes (other than (A)
Indemnified Taxes, (B) Excluded Taxes and (C) Other Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to the
Agent or such Lender of making or maintaining any Advance (or of maintaining its
obligation to make any such Revolving Advance), or to increase the cost to the
Agent, such Lender or such Issuing Bank of participating


36



--------------------------------------------------------------------------------




in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by the Agent, such Lender or such
Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of the Agent, such Lender or such Issuing Bank, the Borrower
will pay to the Agent, such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate the Agent, such Lender or
such Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements. If any Lender or any Issuing Bank determines that
any Change in Law affecting such Lender or such Issuing Bank or any Applicable
Lending Office of such Lender or such Lender’s or such Issuing Bank’s holding
company, if any, regarding capital and liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Advances made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive and binding upon all parties absent manifest error. The Borrower
shall pay such Lender or such Issuing Bank, as the case may be, the amount shown
as due on any such certificate within 30 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such Issuing Bank’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than three months prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the three-month period referred to above shall be extended to include the
period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Advances. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Advance


37



--------------------------------------------------------------------------------




equal to the actual costs of such reserves allocated to such Revolving Advance
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error), which shall be due and payable on
each date on which interest is payable on such Eurodollar Rate Advance, provided
the Borrower shall have received at least 30 days’ prior notice (with a copy to
the Agent) of such additional interest from such Lender. If a Lender fails to
give notice 30 days prior to the relevant interest payment date, such additional
interest shall be due and payable 30 days from receipt of such notice.
Section 2.12    Illegality. If any Lender shall have determined in good faith
that the introduction of or any change in any applicable Law or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance with any
guideline or request from any such Governmental Authority (whether or not having
the force of law), makes it unlawful for any Lender or its Applicable Lending
Office to make, maintain or fund Eurodollar Rate Advances, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Agent, any obligation of such Lender to make or continue Eurodollar Rate
Advances or to Convert Base Rate Advances to Eurodollar Rate Advances shall be
suspended until such Lender notifies the Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Agent), prepay or, if applicable, Convert all Eurodollar Rate Advances of
such Lender to Base Rate Advances, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Advances to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurodollar Rate Advances. Upon any such prepayment or
Conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or Converted.
Section 2.13    Payments and Computations.
(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. The Borrower
shall make each payment hereunder not later than 1:00 p.m. on the day when due
in U.S. dollars to the Agent at the Agent’s Account in same day funds. The Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal, interest, fees or commissions ratably (other than amounts
payable pursuant to Section 2.05(b), Section 2.11, Section 2.12, Section 2.14,
Section 2.20 or Section 8.04(e)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 8.07(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.


38



--------------------------------------------------------------------------------




(b)    All computations of interest based on the Base Rate (when the Base Rate
is based on the Prime Rate) shall be made by the Agent on the basis of a year of
365 or 366 days, as the case may be, and all other computations of interest and
fees hereunder (including computations of interest based on the Eurodollar Rate
and the Federal Funds Rate and of fees and Letter of Credit commissions shall be
made by the Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Interest on Swingline Advances shall be calculated on the basis of a
year of 360 days or such other basis agreed to by the Swingline Lender and the
Borrower, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest is
payable. Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
(c)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fees or commissions, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
(d)    Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Lenders hereunder that the Borrower
will not make such payment in full, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due to such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.
Section 2.14    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such Laws as determined by the Borrower or the Agent, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(ii)    If the Borrower or the Agent shall be required by the Internal Revenue
Code to withhold or deduct any Taxes, including both United States of America
Federal backup withholding and withholding Taxes, from any payment, then (A) the
Agent shall withhold or make such deductions as are determined by the Agent to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the


39



--------------------------------------------------------------------------------




Agent shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Internal Revenue Code, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Agent, Lender or Issuing Bank, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c)    Tax Indemnifications.
(i)    Without limiting the provisions of subsection (a) or (b) above, the
Borrower shall, and does hereby, indemnify the Agent, each Lender and each
Issuing Bank, and shall make payment in respect thereof within 30 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Agent or paid by the Agent, such Lender or such Issuing Bank, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, and does hereby, indemnify the
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or an Issuing Bank for any reason fails
to pay indefeasibly to the Agent as required by clause (ii) of this subsection.
A certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error.
(ii)    Each Lender and each Issuing Bank shall, within 30 days after demand
therefor, severally (A) indemnify the Agent for (x) any Indemnified Taxes and
Other Taxes attributable to such Lender or such Issuing Bank (but only to the
extent that the Borrower has not already indemnified the Agent for such
Indemnified Taxes and Other Taxes and without limiting the obligation of the
Borrower to do so), (y) any Taxes attributable to such Lender’s or such Issuing
Bank’s failure to comply with the provisions of Section 8.07(d) relating to the
maintenance of a Participant Register and (z) for any Excluded Taxes
attributable to such Lender or such Issuing Bank, in each case, that are payable
or paid by the Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority, and (B) indemnify the Borrower and the Agent against any and all
Taxes and any and all related losses, claims, liabilities, penalties, interest
and expenses (including the fees, charges and disbursements


40



--------------------------------------------------------------------------------




of any counsel for the Borrower or the Agent) incurred by or asserted against
the Borrower or the Agent by any Governmental Authority as a result of the
failure by such Lender or such Issuing Bank, as the case may be, to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender or such Issuing Bank, as the case may
be, to the Borrower or the Agent pursuant to subsection (e). A certificate as to
the amount of such payment or liability delivered to any Lender or any Issuing
Bank by the Agent shall be conclusive absent manifest error. Each Lender and
each Issuing Bank hereby authorizes the Agent to set off and apply any and all
amounts at any time owing to such Lender or such Issuing Bank, as the case may
be, under this Agreement or any other Loan Document or otherwise payable by the
Agent to the Lender or the Issuing Bank from any other source against any amount
due to the Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Agent, any assignment of
rights by, or the replacement of, a Lender or an Issuing Bank, the termination
of the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
(d)    Evidence of Payments. Upon request by the Borrower or the Agent, as the
case may be, after any payment of Taxes by the Borrower or by the Agent to a
Governmental Authority as provided in this Section 2.14, the Borrower shall
deliver to the Agent or the Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Each Lender shall deliver to the Borrower and to the Agent, at the time
or times prescribed by applicable Laws or when reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Agent, as the case may be, to determine (A) whether or not payments made
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrower pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.
(ii)    Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States of America,
(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower and the
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Agent as will enable the Borrower or the Agent,


41



--------------------------------------------------------------------------------




as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and
(B)    each Foreign Lender that is entitled under the Internal Revenue Code or
any applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
(1)    executed originals of Internal Revenue Service Form W‑8BEN or Form
W‑8BEN-E claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,
(2)    executed originals of Internal Revenue Service Form W‑8ECI,
(3)    executed originals of Internal Revenue Service Form W‑8IMY and all
required supporting documentation,
(4)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) executed
originals of Internal Revenue Service Form W‑8BEN or Form W‑8BEN-E, or
(5)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States of America
Federal withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Agent to determine
the withholding or deduction required to be made.
(iii)    Each Lender shall promptly (A) notify the Borrower and the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Applicable Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Agent make any withholding or deduction for taxes from amounts
payable to such Lender.


42



--------------------------------------------------------------------------------




(iv)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to each of the Borrower and the Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Agent as may be necessary for the Borrower and the Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(iv), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or an Issuing Bank, or have any obligation to pay to any
Lender or any Issuing Bank, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or such Issuing Bank, as the case may be. If
the Agent, any Lender or any Issuing Bank determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses incurred by the Agent, such Lender or such Issuing Bank,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Agent, such Lender or such Issuing Bank,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Agent, such Lender or such Issuing Bank in the event the Agent, such Lender or
such Issuing Bank is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Agent, any
Lender or any Issuing Bank to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
(g)    Payments. Failure or delay on the part of the Agent, any Lender or any
Issuing Bank to demand compensation pursuant to the foregoing provisions of this
Section 2.14 shall not constitute a waiver of the Agent’s, such Lender’s or such
Issuing Bank’s right to demand such compensation, provided that the Borrower
shall not be required to compensate the Agent, a Lender or an Issuing Bank
pursuant to the foregoing provisions of this Section 2.14 for any Indemnified
Taxes or Other Taxes imposed or asserted by the relevant Governmental Authority
more than three months prior to the date that the Agent, such Lender or such
Issuing Bank, as the case may be, claims compensation with respect thereto
(except that, if a Change in Law giving rise to such Indemnified Taxes or Other
Taxes is retroactive, then the three-month period referred to above shall be
extended to include the period of retroactive effect thereof).


43



--------------------------------------------------------------------------------




(h)    Each of the Agent, any Issuing Bank or any Lender agrees to cooperate
with any reasonable request made by the Borrower in respect of a claim of a
refund in respect of Indemnified Taxes as to which it has been indemnified by
the Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.14 if (i) the Borrower has agreed in writing to pay
all of the Agent’s or such Issuing Bank’s or such Lender’s reasonable
out-of-pocket costs and expenses relating to such claim, (ii) the Agent or such
Issuing Bank or such Lender determines, in its good faith judgment, that it
would not be disadvantaged, unduly burdened or prejudiced as a result of such
claim and (iii) the Borrower furnishes, upon request of the Agent, or such
Issuing Bank or such Lender, an opinion of tax counsel (such opinion, which can
be reasoned, and such counsel to be reasonably acceptable to such Lender, or
such Issuing Bank or the Agent) that the Borrower is likely to receive a refund
or credit.
Section 2.15    Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances or L/C Advances owing to it (other than
pursuant to Section 2.05(b), Section 2.11, Section 2.12, Section 2.14, Section
2.20 or Section 8.04(e) or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Advances or
participations in Letters of Credit to any assignee or participant, other than
to the Borrower or any Subsidiary thereof if permitted hereby (as to which the
provisions of this Section 2.15 shall apply) in excess of its Ratable Share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders (for cash at face value) such
participations in the Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s Ratable Share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by Law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
Section 2.16    Evidence of Debt.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Advance owing to such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder in respect of Advances. The Borrower agrees that upon notice
by any Lender (including the Swingline Lender) to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Note


44



--------------------------------------------------------------------------------




payable to the order of such Lender in a principal amount up to the Revolving
Credit Commitment of such Lender.
(b)    The Register maintained by the Agent pursuant to Section 8.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Assumption delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from the Borrower hereunder and each Lender’s share thereof.
(c)    Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.
Section 2.17    Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds) solely to directly or indirectly fund or otherwise support 4C Sub
or related obligations.
Section 2.18    Reserved.
Section 2.19    Affected Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes an Affected Lender, then the
following provisions shall apply for so long as such Lender is an Affected
Lender:
(a)    fees shall cease to accrue on the Unused Commitment of such Affected
Lender pursuant to Section 2.04(a);
(b)    the Revolving Credit Commitment and Advances of such Affected Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 8.01), other than any waiver, amendment or modification
requiring the consent of all Lenders or of each Lender affected;
(c)    if (x) there shall be any Available Amount under any outstanding Letter
of Credit or (y) any Swingline Exposure shall exist during any time a Lender is
an Affected Lender, then:
(i)    so long as no Default or Event of Default has occurred and is continuing,
all or any part of the Available Amount of all such Letters of Credit and
Swingline Exposure shall be reallocated among the non-Affected Lenders in
accordance with their respective


45



--------------------------------------------------------------------------------




Ratable Shares (disregarding any Affected Lender’s Revolving Credit Commitment)
but only to the extent that with respect to each non-Affected Lender the sum of
(A) the aggregate principal amount of all Revolving Advances made by such
non-Affected Lender (in its capacity as a Lender) and outstanding at such time
plus (B) such non-Affected Lender’s Ratable Share (after giving effect to the
reallocation contemplated in this Section 2.19(c)(i)) of the outstanding L/C
Obligations plus (C) such non-Affected Lender’s Ratable Share (after giving
effect to the reallocation contemplated in this Section 2.19(c)(i)) of the
outstanding Swingline Exposure, does not exceed such non-Affected Lender’s
Revolving Credit Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Agent (x) first, prepay such unallocable Swingline Exposure and
(y) second, Cash Collateralize for the benefit of the applicable Issuing Bank
only the Borrower’s obligations corresponding to such Affected Lender’s Ratable
Share of the Available Amount of outstanding Letters of Credit (after giving
effect to any partial reallocation pursuant to clause (i) above) (the “Affected
Lender Share”) in accordance with the procedures set forth in Section 2.03(h)
for so long as such there shall be any Available Amount of outstanding Letters
of Credit;
(iii)    if the Ratable Share of the Available Amount of outstanding Letters of
Credit and the Swingline Exposure of the non-Affected Lenders is reallocated
pursuant to this Section 2.19(c), then the fees payable to the Lenders pursuant
to Section 2.04(a) and Section 2.04(b) shall be adjusted in accordance with such
non-Affected Lenders’ Ratable Shares;
(iv)    if any Affected Lender Share is not reallocated pursuant to clause (i)
above and if the Borrower fails to Cash Collateralize any portion of such
Affected Lender Share pursuant to clause (ii) above, then, without prejudice to
any rights or remedies of any Issuing Bank or any Lender hereunder, the fee
payable under Section 2.04(b) with respect to such Affected Lender Share shall
be payable to the Issuing Bank until such Affected Lender Share is reallocated;
and
(v)    if the Borrower Cash Collateralizes any portion of any Affected Lender
Share pursuant to clause (ii) above, the Borrower shall not be required to pay
any fees to such Affected Lender pursuant to Section 2.04(b)(i) or the
applicable Issuing Bank pursuant to Section 2.04(b)(ii) (solely with respect to
any fronting fee) with respect to such Affected Lender’s Affected Lender Share
during the period such Affected Lender’s Affected Lender Share is Cash
Collateralized;
(d)    to the extent the Agent receives any payments or other amounts for the
account of an Affected Lender under this Agreement, such Affected Lender shall
be deemed to have requested that the Agent use such payment or other amount to
fulfill such Affected Lender’s previously unsatisfied obligations to fund a
Revolving Advance under Section 2.03(c) or Section 2.03A(c) or L/C Advance or
any other unfunded payment obligation of such Affected Lender under this
Agreement; and


46



--------------------------------------------------------------------------------




(e)    subject to Section 8.18, for the avoidance of doubt, the Borrower, each
Issuing Bank, the Swingline Lender, the Agent and each other Lender shall retain
and reserve its other rights and remedies respecting each Affected Lender.
In the event that the Agent, the Borrower, the Swingline Lender and the Issuing
Banks each agrees that an Affected Lender has adequately remedied all matters
that caused such Lender to be an Affected Lender, then the Ratable Shares of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Credit Commitment and on such date such Lender shall purchase at par such of the
Revolving Advances of the other Lenders as the Agent shall determine may be
necessary in order for such Lender to hold such Revolving Advances in accordance
with its Ratable Share. In addition, at such time as the Affected Lender is
replaced by another Lender pursuant to Section 2.20, the Ratable Shares of the
Lenders will be readjusted to reflect the inclusion of the replacing Lender’s
Commitment in accordance with Section 2.20. In either such case, this Section
2.19 will no longer apply.
Section 2.20    Replacement of Lenders. If any Lender requests compensation
under Section 2.11, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.14, or if any Lender is an Affected Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 8.07), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to one or more assignees that
shall assume such obligations (which any such assignee may be another Lender, if
a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Agent the assignment fee specified in
Section 8.07(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Advances and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 8.04(e))
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 2.21    Reserved


47



--------------------------------------------------------------------------------




ARTICLE III

CONDITIONS PRECEDENT


Section 3.01    Conditions Precedent to Effectiveness . This Agreement shall
become effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:
(a)    The Lenders shall have been given such access to the management, records,
books of account, contracts and properties of the Borrower and its Subsidiaries
as they shall have requested.
(b)    The Borrower shall have paid all accrued fees and agreed expenses of the
Agent, the Arrangers and the Lenders and the reasonable accrued fees and
expenses of one law firm acting as counsel to the Agent that have been invoiced
at least one Business Day prior to the Effective Date.
(c)    On the Effective Date, the following statements shall be true and the
Agent shall have received a certificate signed by a duly authorized officer of
the Borrower, dated the Effective Date, stating that:
(i)    The representations and warranties contained in Section 4.01 are true and
correct on and as of the Effective Date, and
(ii)    No event has occurred and is continuing that constitutes a Default.
(d)    The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and the Lenders:
(i)    Receipt by the Agent of executed counterparts of this Agreement properly
executed by a duly authorized officer of the Borrower and by each Lender.
(ii)    The Notes, payable to the order of the Lenders to the extent requested
by any Lender pursuant to Section 2.16.
(iii)    The articles of incorporation of the Borrower certified to be true and
complete as of a recent date by the appropriate governmental authority of the
state or other jurisdiction of its incorporation and certified by a secretary,
assistant secretary or associate secretary of the Borrower to be true and
correct as of the Effective Date.
(iv)    The bylaws of the Borrower certified by a secretary, assistant secretary
or associate secretary of the Borrower to be true and correct as of the
Effective Date.
(v)    Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.


48



--------------------------------------------------------------------------------




(vi)    A certificate of the secretary, assistant secretary or associate
secretary of the Borrower certifying the names and true signatures of the
officers of the Borrower authorized to sign this Agreement and the Notes and the
other documents to be delivered hereunder.
(vii)    A certificate as of a recent date from the Borrower’s state of
incorporation evidencing that the Borrower is in good standing in its state of
organization or formation.
(viii)    A favorable opinion of counsel for the Borrower, in form and substance
reasonably acceptable to the Lenders.
(ix)    A favorable opinion of Sidley Austin LLP, counsel for the Agent, in form
and substance reasonably acceptable to the Lenders.
(e)    Reserved.
(f)    Reserved.
(g)    Reserved.
(h)    PATRIOT Act. The Borrower shall have provided to the Agent and the
Lenders the documentation and other information reasonably requested by the
Agent, and reasonably available to the Borrower, in order to comply with
requirements of the PATRIOT Act.
Section 3.02    Conditions Precedent to Each Credit Extension. The obligation of
each Lender to make an Advance (other than an L/C Advance or an Advance made
pursuant to Section 2.03(c) or Section 2.03A(c)) on the occasion of each
Borrowing and the obligation of each Issuing Bank to issue a Letter of Credit
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Borrowing or such issuance (as the case may
be), the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing or request for issuance and the acceptance by the
Borrower of the proceeds of such Borrowing shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing or date of such
issuance such statements are true):
(a)    the representations and warranties contained in Section 4.01 (other than
Section 4.01(k)), and in the case of a Borrowing or issuance of a Letter of
Credit, Section 4.01(e)(ii) and Section 4.01(f)(ii)) are correct on and as of
such date, before and after giving effect to such Borrowing or issuance of a
Letter of Credit and to the application of the proceeds therefrom, as though
made on and as of such date; and
(b)    no event has occurred and is continuing, or would result from such
Borrowing or issuance of a Letter of Credit or from the application of the
proceeds therefrom, that constitutes a Default.
Each request for Credit Extension (which shall not include a Conversion or a
continuation of Eurodollar Rate Advances) submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Section 3.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.


49



--------------------------------------------------------------------------------




Section 3.03    Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01 and the satisfaction of
each Lender with respect to letters delivered to it from the Borrower as set
forth in Section 4.01(a), Section 4.01(e) and Section 4.01(f), each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Agent responsible for the transactions
contemplated by this Agreement shall have received notice from such Lender prior
to the date that the Borrower designates as the proposed Effective Date,
specifying its objection thereto. The Agent shall promptly notify the Lenders
and the Borrower of the occurrence of the Effective Date.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES


Section 4.01    Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
(a)    Each of the Borrower and each Material Subsidiary: (i) is a corporation
or other entity duly organized and validly existing under the Laws of the
jurisdiction of its incorporation or organization; (ii) has all requisite
corporate or if the Material Subsidiary is not a corporation, other comparable
power necessary to own its assets and carry on its business as presently
conducted; (iii) has all governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as presently
conducted, if the failure to have any such license, authorization, consent or
approval is reasonably likely to have a Material Adverse Effect and except as
disclosed to the Agent in the SEC Reports or by means of a letter from the
Borrower to the Lenders (such letter, if any, to be delivered to the Agent for
prompt distribution to the Lenders) delivered prior to the execution and
delivery of this Agreement (which, in each case, shall be satisfactory to each
Lender in its sole discretion) and except that (A) APS from time to time may
make minor extensions of its lines, plants, services or systems prior to the
time a related franchise, certificate of convenience and necessity, license or
permit is procured, (B) from time to time communities served by APS may become
incorporated and considerable time may elapse before such a franchise is
procured, (C) certain such franchises may have expired prior to the
renegotiation thereof, (D) certain minor defects and exceptions may exist which,
individually and in the aggregate, are not material and (E) certain franchises,
certificates, licenses and permits may not be specific as to their geographical
scope); and (iv) is qualified to do business in all jurisdictions in which the
nature of the business conducted by it makes such qualification necessary and
where failure so to qualify is reasonably likely to have a Material Adverse
Effect.
(b)    The execution, delivery and performance by the Borrower of this Agreement
and the other Loan Documents, and the consummation of the transactions
contemplated hereby and thereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not or did
not (i) contravene the Borrower’s articles of incorporation or by-laws, (ii)
contravene any Law, decree, writ, injunction or determination of any
Governmental Authority, in each case applicable to or binding upon the Borrower
or any of its properties, (iii)


50



--------------------------------------------------------------------------------




contravene any contractual restriction binding on or affecting the Borrower or
(iv) cause the creation or imposition of any Lien upon the assets of the
Borrower or any Material Subsidiary, except for Liens created under this
Agreement and except where such contravention or creation or imposition of such
Lien is not reasonably likely to have a Material Adverse Effect.
(c)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required for the due execution,
delivery and performance by the Borrower of this Agreement or the Notes to be
delivered by it.
(d)    This Agreement has been, and each of the other Loan Documents upon
execution and delivery will have been, duly executed and delivered by the
Borrower. This Agreement is, and each of the other Loan Documents upon execution
and delivery will be, the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with their respective terms,
subject, however, to the application by a court of general principles of equity
and to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally.
(e)    (i) The Consolidated balance sheet of the Borrower as of December 31,
2015, and the related Consolidated statements of income and cash flows of the
Borrower for the fiscal year then ended, accompanied by an opinion thereon of
Deloitte & Touche LLP, independent registered public accountants and the
Consolidated balance sheet of the Borrower as of June 30, 2016, and the related
Consolidated statements of income and cash flows of the Borrower for the three
months then ended, duly certified by the chief financial officer of the
Borrower, copies of which have been furnished to the Agent, fairly present in
all material respects, subject, in the case of said balance sheet at June 30,
2016, and said statements of income and cash flows for the three months then
ended, to year-end audit adjustments, the Consolidated financial condition of
the Borrower as at such dates and the Consolidated results of the operations of
the Borrower for the periods ended on such dates, all in accordance with GAAP
(except as disclosed therein), and (ii) except as disclosed to the Agent in the
SEC Reports or by means of a letter from the Borrower to the Lenders (such
letter, if any, to be delivered to the Agent for prompt distribution to the
Lenders) delivered prior to the execution and delivery of this Agreement (which,
in each case, shall be satisfactory to each Lender in its sole discretion),
since December 31, 2015, there has been no Material Adverse Effect.
(f)    There is no pending or, to the knowledge of an Authorized Officer of the
Borrower, threatened action, suit, investigation, litigation or proceeding,
including, without limitation, any Environmental Action, affecting the Borrower
or any of its Subsidiaries before any court, governmental agency or arbitrator
that (i) purports to affect the legality, validity or enforceability of this
Agreement or any other Loan Document or the consummation of the transactions
contemplated hereby or (ii) would be reasonably likely to have a Material
Adverse Effect (except as disclosed to the Agent in the SEC Reports or by means
of a letter from the Borrower to the Lenders (such letter, if any, to be
delivered to the Agent for prompt distribution to the Lenders) delivered prior
to the execution and delivery of this Agreement (which, in each case, shall be
satisfactory to each Lender in its sole discretion)) and there has been no
adverse change in the status, or financial effect on the Borrower or any of its
Subsidiaries, of such disclosed litigation that would be reasonably likely to
have a Material Adverse Effect.


51



--------------------------------------------------------------------------------




(g)    No proceeds of any Advance will be used to acquire any equity security
not issued by the Borrower of a class that is registered pursuant to Section 12
of the Securities Exchange Act of 1934.
(h)    The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System), and no
proceeds of any Advance will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock, in any case in violation of Regulation U. After application of the
proceeds of any Advance, not more than 25% of the value of the assets subject to
any restriction under this Agreement on the right to sell, pledge, transfer, or
otherwise dispose of such assets is represented by margin stock.
(i)    The Borrower and its Subsidiaries have filed all United States of America
Federal income Tax returns and all other material Tax returns which are required
to be filed by them and have paid all Taxes due pursuant to such returns or
pursuant to any assessment received by the Borrower or any of its Subsidiaries,
except to the extent that (i) such Taxes are being contested in good faith and
by appropriate proceedings and that appropriate reserves for the payment thereof
have been maintained by the Borrower and its Subsidiaries in accordance with
GAAP or (ii) the failure to make such filings or such payments is not reasonably
likely to have a Material Adverse Effect. The charges, accruals and reserves on
the books of the Borrower and its Material Subsidiaries as set forth in the most
recent financial statements of the Borrower delivered to the Agent pursuant to
Section 4.01(e) or Section 5.01(h)(i) or Section 5.01(h)(ii) hereof in respect
of Taxes and other governmental charges are, in the opinion of the Borrower,
adequate.
(j)    Set forth on Schedule 4.01(j) hereto (as such schedule may be modified
from time to time by the Borrower by written notice to the Agent) is a complete
and accurate list of all the Material Subsidiaries of the Borrower.
(k)    Set forth on Schedule 4.01(k) hereto is a complete and accurate list
identifying any Indebtedness of the Borrower outstanding in a principal amount
equal to or exceeding $5,000,000 and which is not described in the financial
statements referred to in Section 4.01(e).
(l)    The Borrower is not an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
(m)    No report, certificate or other written information furnished by the
Borrower or any of its Subsidiaries to the Agent, any Arranger or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) at the time so furnished, when
taken together as a whole with all such written information so furnished,
contains an untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except as would not
reasonably be expected to result in a Material Adverse Effect; provided that
with respect to any projected financial information, forecasts, estimates or
forward-looking information, the Borrower represents only that such information
and materials have been prepared


52



--------------------------------------------------------------------------------




in good faith on the basis of assumptions believed to be reasonable at the time
of preparation of such forecasts, and no representation or warranty is made as
to the actual attainability of any such projections, forecasts, estimates or
forward-looking information.
(n)    Neither the Borrower nor any of its Subsidiaries or, to the knowledge of
the Borrower, any of their respective Affiliates over which any of the foregoing
exercises management control (each, a “Controlled Affiliate”) or any director or
officer of the Borrower, any of its Subsidiaries or any of their respective
Controlled Affiliates (each, a “Manager”) is a Prohibited Person, and the
Borrower, its Subsidiaries and, to the knowledge of the Borrower, such
Controlled Affiliates are in compliance with all applicable orders, rules and
regulations of OFAC.
(o)    Neither the Borrower nor any of its Subsidiaries or, to the knowledge of
the Borrower, any of their respective Controlled Affiliates or Managers: (i) is
the target of Sanctions; (ii) is owned or controlled by, or acts on behalf of,
any Person that is targeted by United States or multilateral economic or trade
sanctions currently in force; (iii) is, or is owned or controlled by, a Person
who is located, organized or resident in a country, region or territory that is,
or whose government is, the subject of Sanctions, including, without limitation,
Crimea, Cuba, Iran, North Korea, Sudan and Syria, or (iv) is named, identified
or described on any list of Persons with whom United States Persons may not
conduct business, including any such blocked persons list, designated nationals
list, denied persons list, entity list, debarred party list, unverified list,
sanctions list or other such lists published or maintained by the United States,
including OFAC, the United States Department of Commerce or the United States
Department of State.
(p)    None of the Borrower’s or its Subsidiaries’ assets constitute property
of, or are beneficially owned, directly or indirectly, by any Person that is the
target of Sanctions, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq. (the “Trading With the Enemy Act”), any of the foreign
assets control regulations of the Treasury (31 C.F.R., Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or regulations promulgated thereunder or executive order relating thereto (which
includes, without limitation, (i) Executive Order No. 13224, effective as of
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (ii) the PATRIOT Act),
if the result of such ownership would be that any Credit Extension made by any
Lender would be in violation of law (“Embargoed Person”); (a) no Embargoed
Person has any interest of any nature whatsoever in the Borrower if the result
of such interest would be that any Credit Extension would be in violation of
law; (b) the Borrower has not engaged in business with Embargoed Persons if the
result of such business would be that any Credit Extension made by any Lender
would be in violation of law; (c) the Borrower will not, directly or indirectly,
use the proceeds of the Credit Extension, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions or Anti-Corruption Laws by any Person (including any
Person participating in the Credit Extensions, whether as a Lender or
otherwise), and (d) neither the Borrower nor any Controlled Affiliate (i) is or
will become a “blocked person”


53



--------------------------------------------------------------------------------




as described in the Executive Order, the Trading With the Enemy Act or the
Foreign Assets Control Regulations or (ii) to the knowledge of the Borrower,
engages in any dealings or transactions, or be otherwise associated, with any
such “blocked person”. For purposes of determining whether or not a
representation is true under this Section 4.01(p) with respect to the securities
of the Borrower, the Borrower shall not be required to make any investigation
into (x) the ownership of publicly traded stock or other publicly traded
securities or (y) the beneficial ownership of any collective investment fund.
(q)    Neither the Borrower nor any of its Subsidiaries or, to the knowledge of
the Borrower and its Subsidiaries, any of their respective Managers, has failed
to comply with the U.S. Foreign Corrupt Practices Act, as amended from time to
time (the “FCPA”), or any other applicable Anti-Corruption Laws, and it and they
have not made, offered, promised or authorized, and will not make, offer,
promise or authorize, whether directly or indirectly, any payment, of anything
of value to a Government Official while knowing or having a reasonable belief
that all or some portion will be used for the purpose of: (a) influencing any
act, decision or failure to act by a Government Official in his or her official
capacity, (b) inducing a Government Official to use his or her influence with a
government or instrumentality to affect any act or decision of such  government
or entity or (c) securing an improper advantage, in each case in order to
obtain, retain or direct business.
ARTICLE V

COVENANTS OF THE BORROWER
Section 5.01    Affirmative Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit shall remain outstanding or any Lender shall have
any Commitment hereunder, the Borrower shall:
(a)    Compliance with Laws, Etc. (i) Comply, and cause each of its Material
Subsidiaries to comply, in all material respects, with all applicable Laws of
Governmental Authorities, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws, unless the failure to so comply is
not reasonably likely to have a Material Adverse Effect and (ii) comply at all
times with all Laws, orders, decrees, writs, injunctions or determinations of
any Governmental Authority relating to the incurrence or maintenance of
Indebtedness by the Borrower, such compliance to include, without limitation,
compliance with the PATRIOT Act, all applicable orders, rules and regulations of
OFAC, the FCPA, the Racketeer Influenced and Corrupt Organizations Chapter of
the Organized Crime Control Act of 1970 and other Anti-Corruption Laws, except
(other than in the case of the PATRIOT Act, the applicable orders, rules and
regulations of OFAC, or the FCPA) to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect.
(b)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, all
Taxes imposed upon it or upon its property; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to pay or discharge any
such Tax (i) that is being contested in good faith and by proper proceedings and
as to which appropriate reserves are being maintained in accordance with GAAP or
(ii) if the failure to pay such Tax is not reasonably likely to have a Material
Adverse Effect.


54



--------------------------------------------------------------------------------




(c)    Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Subsidiary operates;
provided, however, that the Borrower and its Subsidiaries may self-insure to the
same extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates and to the extent consistent with prudent business practice.
(d)    Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Material Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises (other than
“franchises” as described in Arizona Revised Statutes, Section 40-283 or any
successor provision) reasonably necessary in the normal conduct of its business,
if the failure to maintain such rights or privileges is reasonably likely to
have a Material Adverse Effect, and, in the case of APS, will cause APS to use
its commercially reasonable efforts to preserve and maintain such franchises
reasonably necessary in the normal conduct of its business, except that (i) APS
from time to time may make minor extensions of its lines, plants, services or
systems prior to the time a related franchise, certificate of convenience and
necessity, license or permit is procured, (ii) from time to time communities
served by APS may become incorporated and considerable time may elapse before
such a franchise is procured, (iii) certain such franchises may have expired
prior to the renegotiation thereof, (iv) certain minor defects and exceptions
may exist which, individually and in the aggregate, are not material and (v)
certain franchises, certificates, licenses and permits may not be specific as to
their geographical scope; provided, however, that the Borrower and its
Subsidiaries may consummate any merger or consolidation permitted under Section
5.02(b).
(e)    Visitation Rights. At any reasonable time and from time to time, permit
and cause each of its Subsidiaries to permit the Agent or any of the Lenders or
any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Borrower and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Borrower and any of its Subsidiaries with any of their
officers or directors; provided, however, that the Borrower and its Subsidiaries
reserve the right to restrict access to any of its properties in accordance with
reasonably adopted procedures relating to safety and security; and provided
further that the costs and expenses incurred by such Lender or its agents or
representatives in connection with any such examinations, copies, abstracts,
visits or discussions shall be, upon the occurrence and during the continuation
of a Default, for the account of the Borrower and, in all other circumstances,
for the account of such Lender.
(f)    Keeping of Books. Keep, and cause each of its Material Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Subsidiary in a manner that permits the preparation of
financial statements in accordance with GAAP.
(g)    Maintenance of Properties, Etc. Keep, and cause each Material Subsidiary
to keep, all property useful and necessary in its business in good working order
and condition (ordinary wear


55



--------------------------------------------------------------------------------




and tear excepted), if the failure to do so is reasonably likely to have a
Material Adverse Effect, it being understood that this covenant relates only to
the working order and condition of such properties and shall not be construed as
a covenant not to dispose of properties.
(h)    Reporting Requirements. Furnish to the Agent:
(i)    as soon as available and in any event within 50 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
commencing with the fiscal quarter ending September 30, 2016, (A) for each such
fiscal quarter of the Borrower, Consolidated statements of income and cash flows
of the Borrower for such fiscal quarter and the related Consolidated balance
sheet of the Borrower as of the end of such fiscal quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
fiscal quarter in (or, in the case of the balance sheet, as of the end of) the
preceding fiscal year and (B) for the period commencing at the end of the
previous fiscal year and ending with the end of such fiscal quarter,
Consolidated statements of income and cash flows of the Borrower for such period
setting forth in each case in comparative form the corresponding figures for the
corresponding period in the preceding fiscal year; provided that so long as the
Borrower remains subject to the reporting requirements of the Securities
Exchange Act of 1934, as amended, the Borrower may provide, in satisfaction of
the requirements of this first sentence of this Section 5.01(h)(i), its report
on Form 10-Q for such fiscal quarter.  Each set of financial statements provided
under this Section 5.01(h)(i) shall be accompanied by a certificate of an
Authorized Officer, which certificate shall state that said Consolidated
financial statements fairly present in all material respects the Consolidated
financial condition and results of operations and cash flows of the Borrower in
accordance with GAAP (except as disclosed therein), as at the end of, and for,
such period (subject to normal year-end audit adjustments) and shall set forth
reasonably detailed calculations demonstrating compliance with Section 5.03;
(ii)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Borrower, commencing with the fiscal year ending
December 31, 2016, audited Consolidated statements of income and cash flows of
the Borrower for such year and the related Consolidated balance sheet of the
Borrower as at the end of such year, setting forth in each case in comparative
form the corresponding figures for the preceding fiscal year; provided that, so
long as the Borrower remains subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended, the Borrower may provide, in
satisfaction of the requirements of this first sentence of this Section
5.01(h)(ii), its report on Form 10-K for such fiscal year. Each set of financial
statements provided pursuant to this Section 5.01(h)(ii) shall be accompanied by
(A) an opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall state that said Consolidated financial
statements fairly present in all material respects the Consolidated financial
condition and results of operations of the Borrower as at the end of, and for,
such fiscal year, in accordance with GAAP (except as disclosed therein) and (B)
a certificate of an Authorized Officer, which certificate shall set forth
reasonably detailed calculations demonstrating compliance with Section 5.03;


56



--------------------------------------------------------------------------------




(iii)    as soon as possible and in any event within five days after any
Authorized Officer of the Borrower knows of the occurrence of each Default
continuing on the date of such statement, a statement of an Authorized Officer
of the Borrower setting forth details of such Default and the action that the
Borrower has taken and proposes to take with respect thereto;
(iv)    promptly after the sending or filing thereof, copies of all reports and
registration statements (other than exhibits thereto and registration statements
on Form S-8 or its equivalent) that the Borrower or any Subsidiary files with
the Securities and Exchange Commission;
(v)    promptly after an Authorized Officer becomes aware of the commencement
thereof, notice of all actions and proceedings before any court, governmental
agency or arbitrator affecting the Borrower or any of its Subsidiaries of the
type described in Section 4.01(f), except, with respect to any matter referred
to in Section 4.01(f)(ii), to the extent disclosed in a report on Form 8-K, Form
10-Q or Form 10-K of the Borrower;
(vi)    promptly after an Authorized Officer becomes aware of the occurrence
thereof, notice of any change by Moody’s or S&P of its respective Public Debt
Rating or of the cessation (or subsequent commencement) by Moody’s or S&P of
publication of their respective Public Debt Rating;
(vii)    promptly after the occurrence thereof, notice of the occurrence of any
ERISA Event, together with (x) a written statement of an Authorized Officer of
the Borrower specifying the details of such ERISA Event and the action that the
Borrower has taken and proposes to take with respect thereto, (y) a copy of any
notice with respect to such ERISA Event that may be required to be filed with
the PBGC and (z) a copy of any notice delivered by the PBGC to the Borrower or
an ERISA Affiliate with respect to such ERISA Event; and
(viii)    such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
Information required to be delivered pursuant to Section 5.01(h)(i), Section
5.01(h)(ii) and Section 5.01(h)(iv) above shall be deemed to have been delivered
on the date on which the Borrower provides notice to the Agent that such
information has been posted on the Borrower’s website on the Internet at
www.pinnaclewest.com, at sec.gov/edaux/searches.htm or at another website
identified in such notice and accessible by the Lenders without charge; provided
that (i) such notice may be included in a certificate delivered pursuant to
Section 5.01(h)(i) or Section 5.01(h)(ii) and (ii) the Borrower shall deliver
paper copies of the information referred to in Section 5.01(h)(i), (ii), and
(iv) to any Lender which requests such delivery.
(i)    Change in Nature of Business. Conduct directly or through its
Subsidiaries the same general type of business conducted by the Borrower and its
Material Subsidiaries on the date hereof.


57



--------------------------------------------------------------------------------




Section 5.02    Negative Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit shall remain outstanding or any Lender shall have any
Commitment hereunder, the Borrower shall not:
(a)    Liens, Etc. Directly or indirectly create, incur, assume or permit to
exist any Lien securing Indebtedness for borrowed money on or with respect to
any property or asset (including, without limitation, the capital stock of APS)
of the Borrower, whether now owned or held or hereafter acquired (unless it
makes, or causes to be made, effective provision whereby the Obligations will be
equally and ratably secured with any and all other obligations thereby secured
so long as such other Indebtedness shall be so secured, such security to be
pursuant to an agreement reasonably satisfactory to the Required Lenders);
provided, however, that this Section 5.02(a) shall not apply to Liens securing
Indebtedness for borrowed money (other than Indebtedness for borrowed money
secured by the capital stock of APS) which do not in the aggregate exceed at any
time outstanding the principal amount of $50,000,000.
(b)    Mergers, Etc. Merge or consolidate with or into any Person, or permit any
of its Material Subsidiaries to do so, except that (i) any Material Subsidiary
of the Borrower may merge or consolidate with or into any other Material
Subsidiary of the Borrower, (ii) any Subsidiary of the Borrower may merge into
the Borrower or any Material Subsidiary of the Borrower and (iii) the Borrower
or any Material Subsidiary may merge with any other Person so long as the
Borrower or such Material Subsidiary is the surviving corporation, provided, in
each case, that no Default shall have occurred and be continuing at the time of
such proposed transaction or would result therefrom.
(c)    Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Material Subsidiaries to sell, lease, transfer or otherwise
dispose of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets to any Person other than the Borrower or any
Subsidiary of the Borrower, except (i) dispositions in the ordinary course of
business, including, without limitation, sales or other dispositions of
electricity and related and ancillary services, other commodities, emissions
credits and similar mechanisms for reducing pollution, and damaged, obsolete,
worn out or surplus property no longer required or useful in the business or
operations of the Borrower or any of its Subsidiaries, (ii) sale or other
disposition of patents, copyrights, trademarks or other intellectual property
that are, in the Borrower’s reasonable judgment, no longer economically
practicable to maintain or necessary in the conduct of the business of the
Borrower or its Subsidiaries and any license or sublicense of intellectual
property that does not interfere with the business of the Borrower or any
Material Subsidiary, (iii) in a transaction authorized by subsection (b) of this
Section, (iv) individual dispositions occurring in the ordinary course of
business which involve assets with a book value not exceeding $5,000,000, (v)
sales, leases, transfers or dispositions of assets during the term of this
Agreement having an aggregate book value not to exceed 30% of the total of all
assets properly appearing on the most recent balance sheet of the Borrower
provided pursuant to Section 4.01(e)(i) or Section 5.01(h)(ii) hereof, (vi) at
any time following the consummation of the Four Corners Acquisition, which
occurred on December 30, 2013, and the closure by APS of Units 1, 2 and 3 of the
Four Corners Power Plant near Farmington, New Mexico, as described in the SEC
Reports, disposition of all or any portion of APS’ interests


58



--------------------------------------------------------------------------------




in such Units 1, 2 and 3, (vii) any sale of 4C Sub or its assets and (viii) any
Lien permitted under Section 5.02(a).
(d)    Ownership of APS. Except to the extent permitted under Section 5.02(b),
the Borrower will at all times continue to own directly or indirectly at least
80% of the outstanding capital stock of APS.
Section 5.03    Financial Covenant. So long as any Advance shall remain unpaid,
any Letter of Credit shall remain outstanding or any Lender shall have any
Commitment hereunder, the Borrower will maintain a ratio of (a) Consolidated
Indebtedness to (b) the sum of Consolidated Indebtedness plus Consolidated Net
Worth of not greater than 0.65 to 1.0.
ARTICLE VI

EVENTS OF DEFAULT
Section 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    The Borrower shall fail to pay when due (i) any principal of any Advance,
(ii) any drawing under any Letter of Credit, or (iii) any interest on any
Advance or any other fees or other amounts payable under this Agreement or any
other Loan Documents, and (in the case of this clause (iii) only), such failure
shall continue for a period of three Business Days; or
(b)    Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in any certificate or other document delivered
in connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect when made or deemed made or furnished; or
(c)    (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.17, Section 5.01(d) (as to the corporate
existence of the Borrower), Section 5.01(h)(iii), Section 5.01(h)(vi), Section
5.02 or Section 5.03, or (ii) the Borrower shall fail to perform or observe any
other term, covenant or agreement contained in Section 5.01(e) if such failure
shall remain unremedied for 15 days after written notice thereof shall have been
given to the Borrower by the Agent or any Lender or (iii) the Borrower shall
fail to perform or observe any other term, covenant or agreement contained in
this Agreement or any other Loan Document on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Agent or any Lender;
or
(d)    (i) The Borrower or any of its Material Subsidiaries shall fail to pay
(A) any principal of or premium or interest on any Indebtedness that is
outstanding in a principal amount of at least $35,000,000 in the aggregate (but
excluding Indebtedness outstanding hereunder), or (B) an amount, or post
collateral as contractually required in an amount, of at least $35,000,000 in
respect of any Hedge Agreement, of the Borrower or such Material Subsidiary (as
the case may be), in each case, when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period,


59



--------------------------------------------------------------------------------




if any, specified in the agreement or instrument relating to such Indebtedness
or Hedge Agreement; or (ii) any event of default shall exist under any agreement
or instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event is to accelerate, or to permit the acceleration of, the
maturity of such Indebtedness; or
(e)    The Borrower or any of its Material Subsidiaries shall fail to pay any
principal of or premium or interest in respect of any operating lease in respect
of which the payment obligations of the Borrower have a present value of at
least $35,000,000, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
such operating lease, if the effect of such failure is to terminate, or to
permit the termination of, such operating lease; or
(f)    The Borrower or any of its Material Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any
Debtor Relief Law, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Borrower or any of its Material Subsidiaries shall
take any corporate action to authorize any of the actions set forth above in
this subsection (f); or
(g)    Judgments or orders for the payment of money that exceeds any applicable
insurance coverage (the insurer of which shall be rated at least “A” by A.M.
Best Company) by more than $35,000,000 in the aggregate shall be rendered
against the Borrower or any Material Subsidiary and such judgments or orders
shall continue unsatisfied or unstayed for a period of 45 days; or
(h)    (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of 30% or more of the
equity securities of the Borrower entitled to vote for members of the board of
directors of the Borrower; or (ii) during any period of 24 consecutive months, a
majority of the members of the board of directors of the Borrower cease (other
than due to death or disability) to be composed of individuals (A) who were
members of that board on the first day of such period, (B) whose election or
nomination to that board was approved by individuals referred to in clause (A)
above constituting at the time of such election or nomination at least a
majority of that board or (C) whose election or


60



--------------------------------------------------------------------------------




nomination to that board was approved by individuals referred to in clauses (A)
and (B) above constituting at the time of such election or nomination at least a
majority of that board; or
(i)    (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of $35,000,000, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $35,000,000;
then, and in any such event, the Agent shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, (i) declare the
obligation of each Lender to make Advances (other than L/C Advances) and of the
Issuing Banks to issue Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, (ii) declare the Advances, all interest thereon and
all other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Bankruptcy Code of the United
States of America, (A) the obligation of each Lender to make Advances (other
than L/C Advances) and of the Issuing Banks to issue Letters of Credit shall
automatically be terminated and (B) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower and (iii) exercise all rights and remedies available to
it under this Agreement, the other Loan Documents and applicable Law.
Section 6.02    Actions in Respect of Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
(a) make demand upon the Borrower to, and forthwith upon such demand the
Borrower will Cash Collateralize the aggregate Available Amount of all Letters
of Credit then outstanding (whether or not any beneficiary under any Letter of
Credit shall have drawn or be entitled at such time to draw thereunder) or (b)
make such other arrangements in respect of the outstanding Letters of Credit as
shall be acceptable to the Required Lenders, provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Bankruptcy Code of the United States of America, the Borrower
will Cash Collateralize the aggregate Available Amount of all Letters of Credit
then outstanding, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower. If at any time
the Agent determines that any funds held in the L/C Cash Deposit Account are
subject to any right or interest of any Person other than the Agent, the Issuing
Banks and the Lenders or that the total amount of such funds is less than the
aggregate Available Amount of all Letters of Credit, the Borrower will,
forthwith upon demand by the Agent, pay to the Agent, as additional funds to be
deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/


61



--------------------------------------------------------------------------------




C Cash Deposit Account that are free and clear of any such right and interest.
Upon the drawing of any Letter of Credit, to the extent funds are on deposit in
the L/C Cash Deposit Account, such funds shall be applied to reimburse the
Issuing Banks to the extent permitted by applicable Law, or each Lender to the
extent such Lender has funded a Revolving Advance in respect of such Letter of
Credit. The Borrower hereby grants to the Agent, for the benefit of the Issuing
Banks and the Lenders, a Lien upon and security interest in the L/C Cash Deposit
Account and all amounts held therein from time to time as security for the L/C
Obligations, and for application to the Borrower’s reimbursement obligations as
and when the same shall arise. The Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. After
all such Letters of Credit shall have expired or been fully drawn upon and all
other obligations of the Borrower hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, in such L/C Cash Deposit
Account shall be promptly returned to the Borrower.
ARTICLE VII

THE AGENT
Section 7.01    Appointment and Authority. Each of the Lenders (for purposes of
this Article, references to the Lenders shall also mean the Issuing Banks)
hereby irrevocably appoints The Bank of Tokyo-Mitsubishi UFJ, Ltd. to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. Except as set forth in
Section 7.06, the provisions of this Article are solely for the benefit of the
Agent and the Lenders, and neither the Borrower nor any of its Affiliates shall
have rights as a third party beneficiary of any of such provisions.
Section 7.02    Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.
Section 7.03    Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein), provided


62



--------------------------------------------------------------------------------




that the Agent shall not be required to take any action that, in its opinion or
the opinion of its counsel, may expose the Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Section
6.01 and Section 8.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Borrower or a Lender.
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article III or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.
Section 7.04    Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of any
Advance, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an Issuing Bank, the Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Agent shall have received notice to the contrary from such Lender or
such Issuing Bank prior to the making of such Advance or the issuance of such
Letter of Credit. The Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in good faith in
accordance with the advice of any such counsel, accountants or experts.
Section 7.05    Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related


63



--------------------------------------------------------------------------------




Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.
Section 7.06    Resignation of Agent. The Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower so long as no Event of Default has occurred and is continuing, to
appoint a successor, which shall be a bank with an office in the United States
of America, or an Affiliate of any such bank with an office in the United States
of America. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 45 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above; provided that if the Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Agent on behalf of the Lenders under any of the
Loan Documents, the retiring Agent shall continue to hold such collateral
security until such time as a successor Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Agent shall be as agreed between the Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 8.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.
Section 7.07    Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
Section 7.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, Syndication Agents, Documentation Agents
or other agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Agent or a Lender hereunder.


64



--------------------------------------------------------------------------------




Section 7.09    Issuing Banks. Each Issuing Bank shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each Issuing Bank shall have all of the benefits and
immunities provided in this Article VII (other than Section 7.02) to the same
extent as such provisions apply to the Agent.
ARTICLE VIII

MISCELLANEOUS
Section 8.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall
(a)    unless agreed to by each Lender directly affected thereby, (i) reduce or
forgive the principal amount of any Advance or the Borrower’s obligations to
reimburse any drawing on a Letter of Credit, reduce the rate of or forgive any
interest thereon (provided that only the consent of the Required Lenders shall
be required to waive the applicability of any post-default increase in interest
rates), or reduce or forgive any fees hereunder (other than fees payable to the
Agent, the Arrangers, any Issuing Bank or the Swingline Lender, if any, for
their own respective accounts), (ii) extend the final scheduled maturity date or
any other scheduled date for the payment of any principal of or interest on any
Advance, extend the time of payment of any obligation of the Borrower to
reimburse any drawing on any Letter of Credit or any interest thereon, extend
the expiry date of any Letter of Credit beyond the Letter of Credit Expiration
Date, or extend the time of payment of any fees hereunder (other than fees
payable to the Agent, the Arrangers, any Issuing Bank or the Swingline Lender,
if any, for their own respective accounts), or (iii) increase any Revolving
Credit Commitment of any such Lender over the amount thereof in effect or extend
the maturity thereof (it being understood that a waiver of any condition
precedent set forth in Section 3.02 or of any Default, if agreed to by the
Required Lenders or all Lenders (as may be required hereunder with respect to
such waiver), shall not constitute such an increase);
(b)    unless agreed to by all of the Lenders, (i) reduce the percentage of the
aggregate Revolving Credit Commitments or of the aggregate unpaid principal
amount of the Advances, or the number or percentage of Lenders, that shall be
required for the Lenders or any of them to take or approve, or direct the Agent
to take, any action hereunder or under any other Loan Document (including as set
forth in the definition of “Required Lenders”), (ii) change any other provision
of this Agreement or any of the other Loan Documents requiring, by its terms,
the consent or approval of all the Lenders for such amendment, modification,
waiver, discharge or termination thereof or any consent to any departure by the
Borrower therefrom, or (iii) change or waive any provision of Section 2.15, any
other provision of this Agreement or any other Loan Document requiring pro rata
treatment of any Lenders, or this Section 8.01 or Section 2.19(b); and
(c)    unless agreed to by the Issuing Banks, the Swingline Lender, if any, or
the Agent in addition to the Lenders required as provided hereinabove to take
such action, affect the respective


65



--------------------------------------------------------------------------------




rights or obligations of the Issuing Banks, the Swingline Lender, if any, or the
Agent, as applicable, hereunder or under any of the other Loan Documents.
(d)    Reserved.
(e)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower, each Issuing Bank and the Agent shall agree, as of such date,
to purchase for cash the Advances and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 8.07, and (ii) the Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Section 2.11 and Section 2.14, and (2) an amount, if any, equal to
the payment which would have been due to such Lender on the day of such
replacement under Section 8.04(e) had the Advances of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Lender.
Section 8.02    Notices, Etc.
(a)    All notices and other communications provided for hereunder shall be
either (x) in writing (including electronic communication) and mailed or
delivered or (y) as and to the extent set forth in Section 8.02(b) and (c) and
in the proviso to this Section 8.02(a), if to the Borrower, at the address
specified on Schedule 8.02; if to any Lender, at its Domestic Lending Office; if
to the Agent, at the address specified on Schedule 8.02; if to the Swingline
Lender, at the address specified by the Swingline Lender to the Borrower and the
Agent, and if to any Issuing Bank, at the address specified on Schedule 8.02 or,
as to the Borrower or the Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Borrower and the Agent. All such notices and communications shall, when
mailed, be effective when deposited in the mails, respectively, except that
notices and communications to the Agent pursuant to Article II, Article III or
Article VIII shall not be effective until received by the Agent. Notices
delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b). Upon request
of the Borrower, the Agent will provide to the Borrower (i) copies of each
Administrative Questionnaire or (ii) the address of each Lender.
(b)    Notices and other communications to the Lenders, the Agent and the
Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent and agreed to by the Borrower, provided that
the foregoing shall not apply to notices to any Lender or the Issuing Banks
pursuant


66



--------------------------------------------------------------------------------




to Article II if such Lender or the Issuing Banks, as applicable, has notified
the Agent and the Borrower that it is incapable of receiving notices under such
Article by electronic communication. The Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Agent and the Borrower otherwise agree, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Borrower agrees that the Agent may make materials delivered to the
Agent pursuant to Section 5.01(h)(i), Section 5.01(h)(ii) and Section
5.01(h)(iv), as well as any other written information, documents, instruments
and other material relating to the Borrower or any of its Subsidiaries and
relating to this Agreement, the Notes or the transactions contemplated hereby,
or any other materials or matters relating to this Agreement, the Notes or any
of the transactions contemplated hereby (collectively, the “Communications”)
available to the Lenders by posting such notices on Intralinks or a
substantially similar electronic system (the “Platform”). The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent or any of its Affiliates in
connection with the Platform.
(d)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by e-mail or mail. Each Lender agrees (i) to notify the Agent in
writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
(e)    The Borrower hereby acknowledges that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to


67



--------------------------------------------------------------------------------




the Borrower or its securities) (each, a “Public Lender”). The Borrower hereby
agrees that (w) all Communications that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Communications “PUBLIC,” the Borrower shall be deemed to have authorized
the Agent, the Arrangers and the Lenders to treat such Communications as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States of America federal and state
securities laws; (y) all Communications marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated as “Public Investor;” and
(z) the Agent and the Arrangers shall be entitled to treat any Communications
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Communications “PUBLIC.”
Notwithstanding anything to the contrary herein, the Borrower and the Agent need
not provide to any Public Lender any information, notice, or other document
hereunder that is not public information, including without limitation, the
Notice of Borrowing and any notice of Default.
Section 8.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any Issuing Bank or the Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at Law in connection with such enforcement shall be
instituted and maintained exclusively by, the Agent in accordance with Article
VI for the benefit of all the Lenders and the Issuing Banks; provided, however,
that the foregoing shall not prohibit (a) the Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Agent) hereunder and under the other Loan Documents, (b) any Issuing Bank
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as an Issuing Bank) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 8.05
(subject to the terms of Section 2.15), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Agent pursuant to Article VI and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.15, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
Section 8.04    Costs and Expenses; Indemnity; Damage Waiver.


68



--------------------------------------------------------------------------------




(a)    The Borrower agrees to pay on demand all costs and expenses of the Agent
in connection with the administration, modification and amendment of this
Agreement, the Notes and the other Loan Documents to be delivered hereunder,
including, without limitation, the reasonable fees and expenses of one law firm
acting as counsel for the Agent with respect thereto and with respect to
advising the Agent as to its rights and responsibilities under this Agreement.
The Borrower further agrees to pay on demand all costs and expenses of the Agent
and the Lenders, if any (including, without limitation, reasonable counsel fees
and expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes and the other Loan
Documents to be delivered hereunder, including, without limitation, reasonable
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 8.04(a).
(b)    The Borrower agrees to indemnify and hold harmless the Agent (and any
sub-agent thereof), each Lender, each Arranger, the Syndication Agent and each
Related Party of any of the foregoing (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith, whether based on contract,
tort or any other theory), (i) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of any Advance or Letter of Credit (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), or (ii) the actual or alleged presence of Hazardous Materials
on any property of the Borrower or any of its Subsidiaries or any Environmental
Action relating in any way to the Borrower or any of its Subsidiaries, provided
that such indemnity shall not, as to any Indemnified Party, be available to the
extent (a) such fees and expenses are expressly stated in this Agreement to be
payable by the Indemnified Party, included expenses payable under Section 2.14,
Section 5.01(e) and Section 8.07(b) or (b) such claim, damage, loss, liability
or expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence,
willful misconduct or material breach of its obligations under this Agreement,
in which case any fees and expenses previously paid or advanced by the Borrower
to such Indemnified Party in respect of such indemnified obligation will be
returned by such Indemnified Party. In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto, and whether or not the transactions
contemplated hereby are consummated, provided that if the Borrower and such
Indemnified Party are adverse parties in any such litigation or proceeding, and
the Borrower prevails in a final, non-appealable judgment by a court of
competent jurisdiction, any amounts under this Section 8.04(b) previously paid
or advanced by the Borrower to such Indemnified Party pursuant to this Section
8.04(b) will be returned by such Indemnified Party.


69



--------------------------------------------------------------------------------




(c)    To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under subsection (a) or (b) of this Section to be paid by it
to the Agent (or any sub-agent thereof), any Issuing Bank or any Related Party
of any of the foregoing (and without limiting its obligation to do so), each
Lender severally agrees to pay to the Agent (or any such sub-agent), such
Issuing Bank or such Related Party, as the case may be, such Lender’s Ratable
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent) or such Issuing Bank in its capacity as such, or against any
Related Party of any of the foregoing acting for the Agent (or any such
sub-agent) or such Issuing Bank in connection with such capacity.
(d)    Without limiting the rights of indemnification of the Indemnified Parties
set forth in this Agreement with respect to liabilities asserted by third
parties, each party hereto also agrees not to assert any claim for special,
indirect, consequential or punitive damages against the other parties hereto, or
any Related Party of any party hereto, on any theory of liability, arising out
of or otherwise relating to the Notes, this Agreement, any other Loan Document,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances or the Letters of Credit. No Indemnified Party shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems (including Intralinks,
SyndTrak or similar systems) in connection with this Agreement or the other Loan
Documents, provided that such indemnity shall not, as to any Indemnified Party,
be available to the extent such damages are found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct.
(e)    If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Revolving Advance, as a result of a
payment or Conversion pursuant to Section 2.08(d) or (e), Section 2.10 or
Section 2.12, acceleration of the maturity of the Revolving Advances pursuant to
Section 6.01 or for any other reason, or by an Eligible Assignee to a Lender
other than on the last day of the Interest Period for such Revolving Advance
upon an assignment of rights and obligations under this Agreement pursuant to
Section 8.07 as a result of a demand by the Borrower pursuant to Section 2.19,
the Borrower shall, upon demand by such Lender (with a copy of such demand to
the Agent), pay to the Agent for the account of such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses that it
may reasonably incur as a result of such payment or Conversion, including,
without limitation, any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Revolving Advance.
(f)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Section
2.02(c), Section 2.11, Section 2.14 and Section 8.04 shall survive the payment
in full of principal, interest and all other amounts payable hereunder and under
the Notes.


70



--------------------------------------------------------------------------------




Section 8.05    Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender, each Issuing Bank and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or Issuing Bank, whether or not such Lender or Issuing
Bank shall have made any demand under this Agreement or such Note and although
such obligations may be contingent or unmatured or are owed to a branch or
office of such Lender or such Issuing Bank different from the branch or office
holding such deposit or obligated on such indebtedness. Each Lender and each
Issuing Bank agrees promptly to notify the Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and each
Issuing Bank under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender may
have.
Section 8.06    Effectiveness; Binding Effect. Except as provided in Section
3.01, this Agreement shall become effective when it shall have been executed by
the Borrower and the Agent and when the Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto and thereafter shall be binding upon and inure to the benefit of
the Borrower, the Agent and each Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders (and any purported assignment without such consent shall be null and
void).
Section 8.07    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Agent and each Lender (and any purported assignment or transfer without such
consent shall be null and void) and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


71



--------------------------------------------------------------------------------




(b)    Any Lender may at any time assign to one or more assignees (other than to
an Ineligible Institution) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Credit Commitment,
Swingline Exposure and the Revolving Advances (including for purposes of this
subsection (b), participations in L/C Obligations) at the time owing to it);
provided that any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Revolving Advances at the
time owing to it or in the case of an assignment to a Lender, no minimum amount
need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Revolving Advances outstanding thereunder) or, if the Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the
Revolving Advances of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to which
such assignment is delivered to the Agent or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Advances, L/C
Obligations, Swingline Exposure or the Revolving Credit Commitment assigned, and
each such assignment shall be of a constant, and not a varying, percentage of
all rights and obligations under this Agreement;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed; provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the Agent
within ten (10) Business Days after having received written notice thereof)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund;
(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund with respect to such
Lender;


72



--------------------------------------------------------------------------------




(C)    the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swingline Lender, if any, (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under
Swingline Advances (whether or not then outstanding).
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
no such fee shall be payable in the case of an assignment made at the request of
the Borrower to an existing Lender. The assignee, if it is not a Lender, shall
deliver to the Agent an Administrative Questionnaire.
(v)    No Assignment to Ineligible Institutions. No such assignment shall be
made to any Ineligible Institution.
Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section and notice thereof to the Borrower, from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.11, Section 2.14 and Section 8.04
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. The Agent shall maintain at the Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitments of,
and principal amounts of the Advances and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than an Ineligible Institution)


73



--------------------------------------------------------------------------------




(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment, Swingline Exposure and/or the Revolving Advances (including
such Lender’s participations in L/C Obligations) owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the Borrower, the Agent, the Lenders
and the Issuing Banks shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (iv) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any Note, or any consent to any departure by the Borrower therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, any Obligations or any fees or other amounts payable hereunder,
in each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, any Obligations or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification addressing the matters set forth
in clause (iv) above to the extent subject to such participation. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Section 2.11, Section 2.14 and Section 8.04(e) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 8.05
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.15 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any Loans
or its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 2.11 or Section 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section


74



--------------------------------------------------------------------------------




2.14 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.14(e) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(g)    Resignation as an Issuing Bank after Assignment. Notwithstanding anything
to the contrary contained herein, if at any time any Issuing Bank assigns all of
its Revolving Credit Commitment and Revolving Advances pursuant to subsection
(b) above, such Issuing Bank may, upon 30 days’ notice to the Borrower and the
Lenders, resign as an Issuing Bank. If any Issuing Bank resigns, it shall retain
all the rights, powers, privileges and duties of an Issuing Bank hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an Issuing Bank and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Advances or fund
risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
(h)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state Laws based on the Uniform
Electronic Transactions Act.
Section 8.08    Confidentiality. Neither the Agent nor any Lender may disclose
to any Person any confidential, proprietary or non-public information of the
Borrower furnished to the Agent or the Lenders by the Borrower (such information
being referred to collectively herein as the “Borrower Information”), except
that each of the Agent and each of the Lenders may disclose Borrower Information
(i) to its and its Affiliates’ employees, officers, directors, agents and
advisors having a need to know in connection with this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Borrower Information and instructed to keep such
Borrower Information confidential on substantially the same terms as provided
herein), (ii) to the extent requested by any regulatory authority or
self-regulatory body, (iii) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 8.08, (A) to any assignee or
participant or prospective assignee or participant, (B) to any direct, indirect,
actual or prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement and
(C) to any credit insurance provider relating to the Borrower and its
Obligations, (vii) to the extent such Borrower


75



--------------------------------------------------------------------------------




Information (A) is or becomes generally available to the public on a
non-confidential basis other than as a result of a breach of this Section 8.08
by the Agent or such Lender or their Related Parties, or (B) is or becomes
available to the Agent or such Lender on a nonconfidential basis from a source
other than the Borrower (provided that the source of such information was not
known by the recipient after inquiry to be bound by a confidentiality agreement
with or other contractual, legal or fiduciary obligation of confidentiality to
the Borrower or any other Person with respect to such information) and (viii)
with the consent of the Borrower. The obligations under this Section 8.08 shall
survive for two calendar years after the date of the termination of this
Agreement.
Section 8.09    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the Laws of the State of New York.
Section 8.10    Counterparts; Integration;. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by electronic imaging means shall be effective
as delivery of an original executed counterpart of this Agreement. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.
Section 8.11    Jurisdiction, Etc.
(a)    Each of the parties hereto hereby submits to the exclusive jurisdiction
of any New York State court or federal court of the United States of America
sitting in the Borough of Manhattan in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by Law, in such federal court.
Except to the extent expressly set forth in the preceding sentence, nothing in
this Agreement shall affect any right that any party may otherwise have to bring
any action or proceeding relating to this Agreement or the Notes in the courts
of any jurisdiction.
(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
court or federal court of the United States of America sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
Section 8.12    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Agent, any Issuing Bank or any Lender, or
the Agent, any Issuing Bank or any Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required


76



--------------------------------------------------------------------------------




(including pursuant to any settlement entered into by the Agent, such Issuing
Bank or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each Issuing Bank severally agrees to pay
to the Agent upon demand its applicable share (without duplication) of any
amount so recovered from or repaid by the Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the Issuing Banks under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
Section 8.13    Patriot Act. The Agent and each Lender hereby notifies the
Borrower that pursuant to the requirements of the PATRIOT Act, it is required to
obtain, verify and record information that identifies each borrower (including
the Borrower), guarantor or grantor (the “Loan Parties”), which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the PATRIOT
Act. The Borrower shall provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the Agent or
any Lender in order to assist the Agent and such Lender in maintaining
compliance with the PATRIOT Act.
Section 8.14    Waiver of Jury Trial. EACH OF THE BORROWER, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR THE ACTIONS OF THE BORROWER, THE AGENT OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
Section 8.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower, on
the one hand, and the Agent, each of the Lenders and each of the Arrangers, on
the other hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each of the Agent, the Lenders and the
Arrangers is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Agent nor any Lender or Arranger has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Agent or any Lender or Arranger has


77



--------------------------------------------------------------------------------




advised or is currently advising the Borrower or any of its Affiliates on other
matters) and neither the Agent nor any Lender or Arranger has any obligation to
the Borrower with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Agent, each of the Lenders and the Arrangers and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and neither the Agent nor any
Lender or Arranger has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the Agent and
each Lender and Arranger have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. The Borrower hereby waives and releases, to the fullest extent
permitted by Law, any claims that it may have against the Agent and each Lender
and Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with the Loan Documents.
Section 8.16    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf, and shall continue in full force and effect as long as any
Advance or any other Obligation hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.
Section 8.17    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 8.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


78



--------------------------------------------------------------------------------




(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




79



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
 
PINNACLE WEST CAPITAL CORPORATION
 
 
 
 
 
 
 
By    /s/ Lee R. Nickloy            
 
 
 
Name:    Lee R. Nickloy
 
 
 
Title:    Vice President and Treasurer





Signature Page to 364-Day Credit Facility



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Agent, as an Issuing Bank and as a Lender
 
 
 
 
 
 
 
By    /s/ Maria Ferradas
 
 
 
Name:    Maria Ferradas
 
 
 
Title:    Director







Signature Page to 364-Day Credit Facility



--------------------------------------------------------------------------------




LENDERS:
 
 
JPMORGAN CHASE BANK, N.A., as a Lender


 
 
 
 
 
 
 
By    /s/ Nancy R. Barwig
 
 
 
Name:    Nancy R. Barwig
 
 
 
Title:    Credit Risk Director









Signature Page to 364-Day Credit Facility





--------------------------------------------------------------------------------






SCHEDULE 1.01
COMMITMENTS AND RATABLE SHARES




Bank
Revolving Credit
Commitment
Ratable Share
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$37,500,000
50.0%
JPMorgan Chase Bank, N.A.
$37,500,000
50.0%
 
 
 
TOTAL
$75,000,000.00
100.000000000%














--------------------------------------------------------------------------------






SCHEDULE 4.01(j)
SUBSIDIARIES




Arizona Public Service Company









--------------------------------------------------------------------------------






SCHEDULE 4.01(k)
EXISTING INDEBTEDNESS




None.











--------------------------------------------------------------------------------





SCHEDULE 8.02
CERTAIN ADDRESSES FOR NOTICES




BORROWER:
Pinnacle West Capital Corporation
400 North 5th Street
Mail Station 9040
Phoenix, AZ 85004
Attention: Treasurer
Telephone:    (602) 250-3300
Electronic    lee.nickloy@pinnaclewest.com


AGENT:
Agent’s Office
(for payments and Requests for Credit Extensions):


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1221 Avenue of the Americas, New York, NY 10020
Attention: Lawrence Blat
Telephone: 1-212-405-6621 / 6628
Email: lblat@us.mufg.jp and to Agencydesk@us.mufg.jp


Agent’s Account/Agency Service Wiring Information
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Account Number: 9777-0191
Account Name: Loan Operations Department
Ref: Pinnacle West Capital Corporation


Other Notices as Agent:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1221 Avenue of the Americas, New York, NY 10020
Attention: Lawrence Blat
Telephone: 1-212-405-6621 / 6628
Email: lblat@us.mufg.jp and to Agencydesk@us.mufg.jp


ISSUING BANKS:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1221 Avenue of the Americas, New York, NY 10020
Attention: Lawrence Blat
Telephone: 1-212-405-6621 / 6628
Email: lblat@us.mufg.jp and to Agencydesk@us.mufg.jp















--------------------------------------------------------------------------------





EXHIBIT A — FORM OF
PROMISSORY NOTE


______________, 20__


FOR VALUE RECEIVED, the undersigned, PINNACLE WEST CAPITAL CORPORATION, an
Arizona corporation (the “Borrower”), hereby promises to pay to _______ or its
registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of each Advance
from time to time made by the Lender to the Borrower pursuant to the 364-Day
Credit Agreement dated as of August 31, 2016 among the Borrower, the Lender and
certain other lenders parties thereto, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as Agent for the Lender and such other lenders, and the issuing banks and other
agents party thereto (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)
outstanding on such date.
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to the Agent for the account of the Lender in same day funds at the
address and account specified on Schedule 8.02. Each Advance owing to the Lender
by the Borrower pursuant to the Credit Agreement, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things, (i)
provides for the making of Advances by the Lender to the Borrower from time to
time in an aggregate amount not to exceed at any time the Lender’s Unused
Commitment, the indebtedness of the Borrower resulting from each such Advance
being evidenced by this Promissory Note and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.
THIS PROMISSORY NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
 
 
 
PINNACLE WEST CAPITAL CORPORATION
 
 
 
 
 
 
 
By    
 
 
 
Name:     
 
 
 
Title:    










--------------------------------------------------------------------------------





ADVANCES AND PAYMENTS OF PRINCIPAL




Date
Amount of Advance
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation
Made By
 
 
 
 
 












--------------------------------------------------------------------------------





EXHIBIT B — FORM OF NOTICE OF
BORROWING




The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Agent
for the Lenders parties
to the Credit Agreement
referred to below


Attention: Loan Operations


[Date]




Ladies and Gentlemen:


The undersigned, Pinnacle West Capital Corporation, refers to the 364-Day Credit
Agreement, dated as of August 31, 2016 (as amended or modified from time to
time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, certain Lenders parties thereto, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as Agent for said Lenders and the Issuing
Banks and other agents party thereto, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
(i)
The Business Day of the Proposed Borrowing is ____________, 20___.

(ii)
The Type of Revolving Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iii)
The aggregate amount of the Proposed Borrowing is $_____________.

[(iv)
The initial Interest Period for each Eurodollar Rate Advance made as part of the
Proposed Borrowing is ___month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A)    the representations and warranties contained in Section 4.01 (other than
Sections 4.01(k), 4.01(e)(ii) and 4.01(f)(ii)) of the Credit Agreement are
correct, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
(B)    no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default; and
(C)    before and after giving effect to the Proposed Borrowing and to the
application of





--------------------------------------------------------------------------------





the proceeds therefrom, as though made on and as of such date, the Indebtedness
of the Borrower does not exceed that permitted by (i) applicable resolutions of
the Board of Directors of the Borrower or (ii) applicable Laws of any
Governmental Authority.
Very truly yours,
 
 
 
PINNACLE WEST CAPITAL CORPORATION
 
 
 
 
 
 
 
By    
 
 
 
Name:     
 
 
 
Title:    










--------------------------------------------------------------------------------





EXHIBIT C — FORM OF
ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. Annex 1 attached hereto (the “Standard Terms and Conditions”) is
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date referred to below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at Law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Each such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. Assignee shall deliver (if it is not already a Lender) to the Agent an
Administrative Questionnaire.
1.
Assignor: ________________________________

2.
Assignee: ________________________________

[and is an Affiliate of [identify Bank]]
3.
Borrower: Pinnacle West Capital Corporation

4.
Agent: The Bank of Tokyo-Mitsubishi UFJ, Ltd., as the administrative agent under
the Credit Agreement

5.
Credit Agreement: The 364-Day Credit Agreement dated as of August 31, 2016, by
and among the Borrower, the Lenders party thereto, the Agent and the Issuing
Banks and other agents party thereto.

6.
Assigned Interest:



Aggregate Amount
of Commitment for
all Lenders
Amount of Commitment Assigned
Percentage Assigned of Commitment
CUSIP Number
 
 
 
 
$____________
$____________
___________%
 










--------------------------------------------------------------------------------




[7. Trade Date: ]
Effective Date: ___, 20___[TO BE INSERTED BY AGENT AND WHICH SHALL BE THE
EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:




ASSIGNOR
[NAME OF ASSIGNOR]
 
By    
Name:     
Title:    

ASSIGNEE
[NAME OF ASSIGNEE]
 
By    
Name:     
Title:    



[Consented to and] Accepted:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Agent


 
By    
Name:     
Title:    







[Consented to:]


PINNACLE WEST CAPITAL CORPORATION
 
By    
Name:     
Title:    














--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower of any of its
obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an Eligible Assignee under Section 8.07 of the Credit
Agreement (subject to such consents, if any, as may be required under Section
8.07 of the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements referred to in Section
4.01(e) or delivered pursuant to Section 5.01(h), as applicable, thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, (vi) it has, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, and (vi) if it is a foreign lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other





--------------------------------------------------------------------------------





amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the Law of the State of
New York.







